Exhibit 10.1

Execution Copy

 

 

 

CREDIT AGREEMENT

between

COMPUTER SOFTWARE INNOVATIONS, INC.

and

FIFTH THIRD BANK

$8,000,000 Revolving Line of Credit

$700,000 Term Loan

March 6, 2012

 

 

 



--------------------------------------------------------------------------------

Exhibit A    Form of Notice of Borrowing Exhibit B    Form of Borrowing Base
Certificate Exhibit C    Form of Compliance Certificate Schedule 1.1    Realty
Leases Schedule 4.8    Litigation Schedule 4.12    Environmental Compliance
Schedule 4.14    Insurance Schedule 4.17    Subsidiaries Schedule 4.23(a)   
Amendments to Subordinated Notes Schedule 6.2(v)    Indebtedness Schedule 6.3(v)
   Permitted Liens

 

ii



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT, dated as of March 6, 2012, is made and entered into by
and between COMPUTER SOFTWARE INNOVATIONS, INC., a Delaware corporation
(“Borrower”), and FIFTH THIRD BANK, an Ohio banking corporation (“Bank”).

BACKGROUND STATEMENT

A. The Borrower has applied to the Bank for a revolving line of credit loan in
the principal amount of

$8,000,000 and a term loan in the principal amount of $700,000 (each, a “Loan”
and collectively, the “Loans”), to be advanced by the Bank pursuant to the terms
and conditions hereof.

B. The Bank is willing to extend the Loans upon the terms and subject to the
conditions set forth in this Credit Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and in order to induce the Bank to make the loans described
herein, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

1.1 Defined Terms. In addition to the words and terms defined elsewhere in this
Agreement, the following terms when used herein shall have the following
respective meanings:

“Account” means any and all present and future right, title, and interest of the
Borrower, to the payment of money or other value for goods sold, leased or
licensed or for services rendered (whether or not earned by performance and
whether or not evidenced by a contract, instrument or document), however
evidenced or arising, together with any and all present and future
substitutions, removals, replacements, and proceeds of any of the foregoing, and
including without limitation, all property or rights that constitute “accounts”
of the Borrower under the Uniform Commercial Code as in effect in the State of
South Carolina or such other applicable state from time to time. For the
avoidance of doubt, amounts held as prepayment for, or deposit against, the
future sale, lease, or license of goods or for future services to be rendered
shall not be included in the foregoing definition.

“Advance” means the funding of a Revolving Loan by the Bank pursuant to Section
2.1(a) and the other terms of this Agreement.

“Affiliate” means, as to any Person, (i) any other Person which directly, or
indirectly through one or more intermediaries, controls such Person, (ii) any
other Person which directly, or indirectly through one or more intermediaries,
is controlled by or is under common control with such Person, or (iii) any other
Person of which such Person owns, directly or indirectly, 10% or more of the
common stock or equivalent equity interests. As used herein, the term “control”
means possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the
ownership of voting securities or otherwise.

“Agreement” means this Credit Agreement and all schedules and exhibits hereto,
together with any amendments, modifications, replacements and supplements
hereto, any substitutes herefor, and any replacements, renewals or extensions
hereof, in whole or in part, and shall refer to this Agreement as the same may
be in effect at the time such reference becomes operative.



--------------------------------------------------------------------------------

“Attorneys’ Fees”, “attorneys’ fees”, or “reasonable attorneys’ fees” or other
words or provisions of similar import and whether capitalized or not shall mean
attorneys’ and paralegal fees incurred based upon the usual and customary hourly
rates of the attorneys and paralegals involved for time actually spent by such
attorneys and paralegals and without giving effect to any statutory presumption
that may then be in effect.

“Bank” means Fifth Third Bank, an Ohio banking corporation, and its successors
and assigns.

“Bankruptcy Code” means Title 11 of the United States Code, as amended, and any
successor statute or statutes having substantially the same function.

“Borrower” means Computer Software Innovations, Inc., a Delaware corporation,
and all of its permitted successors and assigns.

“Borrowing Base” means, at any time, an amount equal to the sum of (a) 80% of
Eligible Accounts, plus (b) 50% of Eligible Inventory (provided, however, that
the maximum amount of outstanding advances under the Revolving Credit Commitment
made to the Borrower based upon Eligible Inventory shall not exceed
$4,000,000.00). The Borrowing Base at any time shall be determined by reference
to the most recent Borrowing Base Certificate delivered to the Bank, absent any
error in such Borrowing Base Certificate. Notwithstanding anything herein to the
contrary, the Bank may, at any time hereafter upon the occurrence or existence
of any material adverse change in the Borrower’s business, assets, operations,
condition (financial or otherwise) or results of operation, establish reserves
in such amounts and with respect to such matters as Bank in its commercially
reasonable judgment may elect to impose from time to time.

“Borrowing Base Certificate” means a certificate substantially in the form of
Exhibit B or in such other form as is required and/or approved by the Bank,
together with any attachments contemplated thereby.

“Business Day” means any day of the year on which banks are open for business in
New York, New York and, in respect of any determination relevant to the
determination or payment of interest determined based on LIBOR, any such day
that is also a day on which dealings in Dollar deposits are carried out in the
London interbank market.

“Capital Expenditures” means, during any period, the sum of all amounts paid
during such period that would, in accordance with GAAP, be included on the
consolidated statement of cash flows of the Borrower and its Subsidiaries as an
acquisition of fixed assets or improvements, replacements, substitutions or
additions thereto.

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests or equivalents in capital stock (whether voting or
nonvoting, and whether common or preferred) of such corporation, and (ii) with
respect to any Person that is not a corporation, any and all partnership,
membership, limited liability company or other equity interests of such Person;
and in each case, any and all warrants, rights or options to purchase any of the
foregoing.

“Capital Lease” means any lease that have been or should be, in accordance with
GAAP, recorded as capitalized leases.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent or other fiduciary or administrator of any such plan) other than Barron
Partners LP solely as a result of its ownership of the Borrower’s preferred
stock, becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under
the Exchange Act, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time (such right, an “option right”)), directly or indirectly, of 50%
or more of the equity securities of the Borrower entitled to vote for members of
the board of directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right);
provided, however, that officers and directors of the Borrower solely by reason
of their status as such shall not constitute a group (notwithstanding that they
may be associates of one another and may be deemed to constitute a group for
purposes of Section 13(d) of the Exchange Act or otherwise) and shall not be
deemed to own shares owned by another officer or director of the Borrower; or

 

2



--------------------------------------------------------------------------------

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or

(c) except for (i) Barron Partners LP solely as a result of its ownership of the
Borrower’s preferred stock or (ii) officers and directors of the Borrower solely
by reason of their status as such, any Person or two or more Persons acting in
concert shall have acquired by contract or otherwise, or shall have entered into
a contract or arrangement that, upon consummation thereof, will result in its or
their acquisition of the power to exercise, directly or indirectly, a
controlling influence over the management or policies of the Borrower, or
control over the equity securities of the Borrower entitled to vote for members
of the board of directors or equivalent governing body of the Borrower on a
fully-diluted basis (and taking into account all such securities that such
Person or Persons have the right to acquire pursuant to any option right)
representing 50% or more of the combined voting power of such securities.

“Closing Date” means the date upon which the Loans are made pursuant to this
Agreement, which shall be the date upon which each of the conditions set forth
in Section 3.1 has been satisfied or waived in accordance with the terms of this
Agreement.

“Collateral” means any real and personal property of the Borrower or any other
person or entity in which the Bank is granted a Lien under any Security Document
as security for all or any portion of the Obligations.

“Credit Documents” means and collectively refers to this Agreement, the
Revolving Note, the Term Note, the Security Documents, any Rate Management
Agreement, the Letter of Credit Documents, the Waivers and any and all other
agreements, instruments and documents now or hereafter executed by or in behalf
of the Borrower or delivered to the Bank with respect to this Agreement or with
respect to the transactions contemplated by this Agreement, and in each case,
together with any amendments, modifications and supplements thereto, any
replacements, renewals, extensions and restatements thereof, and any substitutes
therefor, in whole or in part.

“Debt Service Coverage Ratio” means, as of the last day of any fiscal quarter
then ending, the ratio of (i) the consolidated sum of (A) the Borrower’s EBITDA,
plus (B) non-cash stock-based compensation expense and net unrealized loss on
warrants, less (C) the Borrower’s distributions, dividends and other
extraordinary items, in each case for the four fiscal quarters then ending to
(ii) the consolidated sum of (A) the Borrower’s Interest Expense, plus (B) all
principal payments with respect to Indebtedness that were paid or were due and
payable by the Borrower, in each case for the four fiscal quarters then ending;
provided, however, that for the purposes of this calculation, Indebtedness shall
be deemed to exclude Fleet Leases and Realty Leases.

“Default” means any event which with the giving of notice, lapse of time, or
both, would become an Event of Default.

“Default Rate” shall have the meaning set forth in the applicable Note.

“Dollar” or “$” means dollars in lawful currency of the United States of
America.

 

3



--------------------------------------------------------------------------------

“EBITDA” means the total of (i) net income from continuing operations (excluding
extraordinary gains and losses) and to the extent deducted in determining net
income, (ii) Interest Expense, (iii) income taxes, and (iv) depreciation,
depletion and amortization expenses.

“Eligible Accounts” shall mean and include with respect to the Borrower, each
Account of the Borrower arising in the ordinary course of the Borrower’s
business, net of any prepayments, progress payments, deposits, retentions and
contingent liabilities owing to the Borrower. An Account shall not be deemed
eligible unless such Account is subject to the Bank’s first priority perfected
security interest and no other Lien, and is evidenced by an invoice or other
documentary evidence satisfactory to the Bank. In addition, no Account shall be
an Eligible Account if:

(a) it arises out of a sale made by the Borrower to an affiliate of the Borrower
or to a person controlled by an affiliate of the Borrower;

(b) other than E-Rate Accounts, it is due or unpaid more than ninety (90) days
after the original invoice date;

(c) with respect to E-Rate Accounts, it is due or unpaid more than one hundred
(120) days after the original invoice date;

(d) unless otherwise agreed by the Bank in its sole discretion, twenty-five
percent (25%) or more of the Accounts (excluding, however, any E-Rate Accounts)
from such account debtor are not deemed Eligible Account hereunder;

(e) any covenant, representation or warranty contained in the Security Agreement
with respect to such Account has been breached;

(f) the account debtor shall (i) apply for, suffer, or consent to the
appointment of, or the taking of possession by, a receiver, custodian, trustee
or liquidator of itself or of all or a substantial part of its property or call
a meeting of its creditors, (ii) admit in writing its inability, or be generally
unable, to pay its debts as they become due or cease operations of its present
business, (iii) make a general assignment for the benefit of creditors,
(iv) commence a voluntary case under any state or federal bankruptcy laws (as
now or hereafter in effect), (v) be adjudicated a bankrupt or insolvent,
(vi) file a petition seeking to take advantage of any other law providing for
the relief of debtors, (vii) acquiesce to, or fail to have dismissed, any
petition which is filed against it in any involuntary case under such bankruptcy
laws, or (viii) take any action for the purpose of effecting any of the
foregoing;

(g) the sale is to an account debtor outside the continental United States of
America;

(h) the sale to the account debtor is on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval, consignment or any other repurchase or return
basis or is evidenced by chattel paper;

(i) the Bank believes, in its sole reasonable judgment, that collection of such
Account is insecure or that such Account may not be paid by reason of the
account debtor’s financial inability to pay;

(j) the account debtor is the United States of America, any state or any
department, agency or instrumentality of any of them, unless the Borrower
assigns its right to payment of such Account to the Bank pursuant to the
Assignment of Claims Act of 1940, as amended (31 U.S.C. Sub-Section 3727 et seq.
and 41 U.S.C. Sub-Section 15 et seq.) or has otherwise complied with other
applicable statutes or ordinances;

(k) the goods giving rise to such Account have not been shipped to the account
debtor or the services giving rise to such Account have not been performed by
the Borrower or the Account otherwise does not represent a final sale;

 

4



--------------------------------------------------------------------------------

(l) other than the E-Rate Accounts, the Account shall be ineligible to the
extent that the aggregate amount of all the Accounts of the account debtor and
its affiliates exceed 30% of all of the Borrower’s Accounts, but only to the
extent such Accounts exceed such limit;

(m) the Account is subject to any offset, deduction, defense, dispute, or
counterclaim or the Account is contingent in any respect or for any reason;

(n) the Borrower has made any agreement with any account debtor for any
deduction therefrom, except for discounts or allowances made in the ordinary
course of business for prompt payment, all of which discounts or allowances are
reflected in the calculation of the face value of each respective invoice
related thereto;

(o) any return, rejection or repossession of the merchandise has occurred or the
rendition of services has been disputed;

(p) such Account is not payable to the Borrower; or

(q) such Account is not otherwise satisfactory to the Bank as determined in good
faith by the Bank in the exercise of its discretion in a reasonable manner.

In addition to the foregoing requirements, Accounts of any account debtor that
are otherwise Eligible Accounts shall be reduced to the extent of any accounts
payable (including, without limitation, the Bank’s reasonable estimate of any
contingent or accrued liabilities) by the Borrower to such account debtor;
provided, that the Bank, in its reasonable discretion, may determine that none
of the Accounts with respect to such account debtor shall be Eligible Accounts
in the event that there exists an unreasonably large amount of payables owing to
such account debtor; provided, further, that the Bank may change the standards
of eligibility herein, in its good faith, commercially reasonable business
judgment, by giving Borrower thirty (30) days prior written notice of such
change.

“Eligible Inventory” shall mean inventory that is owned by the Borrower and held
for sale in the ordinary course of the Borrower’s business which meets the
specifications established by the Bank from time to time including, but not
limited to, the following:

(a) the Bank has a perfected first priority security interest in such inventory,
and such inventory is not subject to any Lien in favor of any Person (other than
Liens in favor of the Bank);

(b) the inventory is of good and merchantable quality and free from defects;

(c) the inventory is of raw materials and finished goods ready and able to be
sold, and does not include work in process;

(d) the inventory is subject to an existing purchase order or similar contract;

(e) the inventory is located at one of the Eligible Locations;

(f) the inventory does not include inventory in transit or inventory not
otherwise in the Borrower’s possession (other than inventory located at one of
the Eligible Locations);

(g) the inventory is not finished goods held pursuant to a consignment
agreement;

(h) The inventory which is of finished goods has not been owned by the Borrower
for more than three hundred sixty (360) days and is not otherwise out of date,
broken or unsaleable as determined by the Bank and the inventory which is of raw
materials has not been owned by the Borrower for more than three hundred sixty
(360) days and is not otherwise out of date, broken or unsaleable as determined
by the Bank;

(i) the inventory was not produced in violation of the Fair Labor Standards Act
and subject to the “hot goods” provision contained in Title 29 U.S.C., §
215(a)(1);

 

5



--------------------------------------------------------------------------------

(j) the inventory does not allocate or identify purchase orders or contracts
received from any customer of the Borrower, as to which such customer has filed
or intends to file UCC financing statements or to otherwise perfect a security
interest in such inventory;

(k) the inventory does not include any of the Borrower’s supplies, including
spare and machine maintenance parts used in the general operations and
maintenance of the machinery and equipment of the Borrower; and

(l) the Bank, in its good faith business judgment, has not notified the Borrower
that the inventory is unsatisfactory in any materially adverse respect and,
therefore, does not constitute Eligible Inventory.

Eligible Inventory will be valued, for purposes of determining the Borrowing
Base, at the lower of actual weighted average cost or fair market value.

“Eligible Locations” shall mean any location that is reasonably approved in
writing by the Bank, which are locations owned by the Borrower or locations for
which the owner and/or operator of such premises have executed and delivered to
the Bank a Waiver unless such Waiver has been waived in writing by the Bank in
its reasonable discretion.

“Environmental Law” means any federal, state or local law, statute, ordinance,
rule, regulation, permit, license, approval, interpretation, order, guidance or
other legal requirement (including without limitation any subsequent enactment,
amendment or modification) relating to the protection of human health or the
environment, including, but not limited to, any requirement pertaining to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transportation, handling, reporting, licensing, permitting, investigation or
remediation of materials that are or may constitute a threat to human health or
the environment.

“Equipment” has the meaning specified in the Security Agreement.

“E-rate Account” means those accounts held by Borrower under the Schools and
Libraries Universal Service Program.

“Event of Default” shall have the meaning specified in Article VII hereof.

“Exchange Act” shall have the meaning specified in Section 4.5 hereof.

“Fleet Leases” has the meaning specified in Section 6.3 hereof.

“Funded Debt” means, at any time indebtedness (i) in respect of borrowed money,
or (ii) evidenced by a note, debenture (excluding subordinate notes and
debentures) or other like written obligations to pay money, or (iii) in respect
of rent or hire of property under leases or lease arrangements which, under
generally accepted accounting principles, are required to be capitalized, or
(iv) in respect of obligations under conditional sales or other title retention
arrangements; provided that Funded Debt shall not include Fleet Leases, Realty
Leases or Subordinated Debt.

“Funded Debt to EBITDA Ratio” means, the ratio of (i) Funded Debt to (ii) the
sum of (A) EBITDA plus (B) non-cash stock-based compensation expense and net
unrealized loss on warrants.

“GAAP” means generally accepted accounting principles, as recognized by the
American Institute of Certified Public Accountants, consistently applied and
maintained on a consistent basis for the Borrower and its Subsidiaries on a
consolidated basis throughout the period indicated and consistent with the
financial practice of the Borrower and its Subsidiaries after the date hereof.

“Governmental Authority” means any nation or government, any state, department,
agency or other political subdivision thereof, and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to any government, and any corporation or other entity owned or
controlled (through stock or capital ownership or otherwise) by any of the
foregoing.

 

6



--------------------------------------------------------------------------------

“Hazardous Material” means any substance or material meeting any one or more of
the following criteria: (i) it is or contains a substance designated as a
hazardous waste, hazardous substance, pollutant, contaminant or toxic substance
under any Environmental Law; (ii) it is toxic, explosive, corrosive, ignitable,
infectious, radioactive, mutagenic or otherwise hazardous, (iii) its presence
requires investigation or remediation under an Environmental Law or common law;
(iv) it constitutes a danger, nuisance, trespass or health or safety hazard to
persons or property; and/or (v) it is or contains, without limiting the
foregoing, petroleum hydrocarbons.

“Indebtedness” means, for any Person, without duplication (i) obligations of
such Person for borrowed money; (ii) obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments; (iii) obligations of such
Person in respect of the deferred purchase price of property or services (other
than trade payables incurred in the ordinary course of business on terms
customary in the trade); (iv) obligations of such Person under any conditional
sale or other title retention agreement(s) relating to property acquired by such
Person; (v) capitalized lease obligations of such Person; (vi) obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit (whether or not drawn upon and in
the stated amount thereof); (vii) guaranties by such Person of the type of
indebtedness described in clauses (i) through (vi) above; (viii) all
indebtedness of a third party secured by any Lien on property owned by such
Person, whether or not such indebtedness has been assumed by such Person;
(ix) all obligations of such Person, contingent or otherwise, to purchase,
redeem, retire or otherwise acquire for value any common stock of such Person;
(x) off-balance sheet liability retained in connection with asset securitization
programs, synthetic leases, sale and leaseback transactions or other similar
obligations arising with respect to any other transaction which is the
functional equivalent of or takes the place of borrowing but which does not
constitute a liability on the consolidated balance sheet of such Person and its
subsidiaries; and (xi) obligations under any Rate Management Agreement.

“Interest Expense” means the total of the costs of advances outstanding under
Indebtedness including (i) capitalized interest, (ii) the interest component of
Capitalized Leases, (iii) fees payable with respect to letters of credit and
letters of guarantee and (iv) discounts incurred and fees payable with respect
to bankers’ acceptances; provided, that in no case shall costs and fees with
respect to Fleet Leases or Realty Leases be included in Interest Expense.

“Inventory” shall have the meaning specified in the Security Agreement.

“Investments” shall have the meaning set forth in Section 6.4.

“Letter of Credit” means individually and “Letters of Credit” means
collectively, any and all standby letters of credit issued by the Bank for the
account of Borrower pursuant to Section 2.1(a)(i) of this Agreement, together
with any and all extensions, renewals or modifications thereof, substitutions
therefor or replacements thereof.

“Letter of Credit Documents” shall mean any reimbursement agreements, other
agreements or instruments relating to a Letter of Credit, including any
application and agreement for standby letter of credit on the Bank’s standard
forms then in effect and all supporting documentation.

“Lien” means any interest in property securing an obligation owed to, or claim
by, a Person other than the owner of such property, whether such interest arises
by virtue of contract, statute or common law, including but not limited to the
lien or security interest arising from a mortgage, security agreement, pledge,
lease, conditional sale, consignment or bailment for security purposes or from
attachment, judgment or execution. The term “Lien” shall include any easements,
covenants, restrictions, conditions, encroachments, reservations, rights-of-way,
leases and other title exceptions and encumbrances affecting real property. For
the purpose of this Agreement, the Borrower shall be deemed to own, subject to a
Lien, any proceeds of a sale with recourse of accounts receivable, any asset
leased under any “sale and lease back” or similar arrangement and any asset
which it has acquired or holds subject to the interest of a vendor or lessor
under any conditional sale agreement, financing lease or other title retention
agreement relating to such asset.

 

7



--------------------------------------------------------------------------------

“Loan” or “Loans” means the Revolving Loan, the Term Loan and any other any
loans, advances, extensions of credit made by Bank to Borrower, together with
any and all renewals, extensions, amendments, modifications, replacements and
substitutions thereof and therefor.

“Material Adverse Effect” or “Material Adverse Change” means a material adverse
effect upon, or a material adverse change in, any of (i) the financial
condition, operations, business, properties or prospects of the Borrower;
(ii) the ability of the Borrower to perform under this Agreement or any other
Credit Document in any material respect; (iii) the legality, validity or
enforceability of this Agreement or any other Credit Document; or (iv) the
perfection or priority of the Liens of the Bank granted under this Agreement or
any other Credit Document or the rights and remedies of the Bank under this
Agreement or any other Credit Document (other than a change resulting from any
act or omission by the Bank).

“Notes” means the Revolving Note, the Term Note and any other promissory note of
the Borrower evidencing a debt or obligation owed to Bank, including any
amendments, modifications, extensions, renewals, substitutions, or replacements
thereto or therefore.

“Notice of Borrowing” shall have the meaning set forth in Section 3.2.

“Obligations” means and include (i) the Loans, any Rate Management Obligations
and all other loans, advances, Indebtedness, liabilities, obligations, covenants
and duties owing, arising, due or payable from the Borrower to the Bank or any
of the Bank’s Affiliates of any kind or nature, present or future, arising under
this Agreement, the Revolving Note, the Term Note or the other Credit Documents
or any Rate Management Agreement, whether direct or indirect (including those
acquired by assignment), absolute or contingent, primary or secondary, due or to
become due, now existing or hereafter arising and however acquired; (ii) all
interest (including to the extent permitted by law, all post-petition interest),
charges, expenses, fees, attorneys’ fees and any other sums payable by the
Borrower to the Bank under this Agreement or any of the other Credit Documents;
(iii) all obligations under or in connection with any deposit account, lockbox,
overdraft protection, automated clearing house service, corporate, purchasing
and other multi-card services, or other cash management service provided to the
Borrower; (iv) all reasonable costs and expenses including, without limitation,
to the extent permitted by law, reasonable attorneys’ fees and legal expenses,
incurred by the Bank in the collection of any of the indebtedness referred to in
clauses (i), (ii) or (iii) above in amounts due and owing to the Bank under this
Agreement or the other Credit Document; and (v) any advances made by the Bank
for the maintenance, preservation, protection or enforcement of, or realization
upon, any property or assets now or hereafter made subject to a Lien granted
pursuant to this Agreement, the other Credit Documents or pursuant to any
agreement, instrument or note relating to any of the Obligations, including,
without limitation, advances for taxes, insurance, repairs and the like.

“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control, and any successor thereto.

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT Act
of 2001), as amended from time to time, and any successor statute, and all rules
and regulations from time to time promulgated thereunder.

“Permitted Investments” means (i) (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof maturing within one year from the date of acquisition thereof,
(b) commercial paper maturing no more than one year from the date of creation
thereof and currently having a rating of at least A-2 or P-2 from either
Standard & Poor’s Corporation or Moody’s Investors Service, (c) certificates of
deposit maturing no more than one year from the date of investment therein
issued by Bank; and (d) Bank’s money market accounts; (ii) Investments
consisting of (a) travel advances and employee relocation loans and other
employee loans and advances in the ordinary course of business not to exceed
$100,000.00 in the aggregate at any time outstanding, and (b) loans to
employees, officers or directors relating to the purchase of equity securities
of Borrower pursuant to employee stock purchase plan agreements approved by
Borrower’s board of directors not to exceed $50,000.00 in the aggregate at any
time outstanding; (iii) Investments (including debt obligations) received in
connection with the bankruptcy or reorganization of customers or suppliers and
in settlement of delinquent obligations of, or other disputes with, customers or
suppliers arising in the ordinary course of Borrower’s business;
(iv) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions to customers and

 

8



--------------------------------------------------------------------------------

suppliers who are not Affiliates, in the ordinary course of business, provided
that this part shall not apply to Investments of Borrower in any Subsidiary; and
(v) joint ventures or strategic alliances in the ordinary course of Borrower’s
business consisting of the non-exclusive licensing of technology, the
development of technology or the providing of technical support, provided, that
Borrower shall at all times retain ownership of such technology and Borrower’s
Investments in such joint ventures and strategic alliances shall not exceed
$300,000.00 in the aggregate at any time outstanding.

“Permitted Liens” shall have the meaning set forth in Section 6.2.

“Permitted Transfers” shall mean the conveyance, sale, lease, transfer or
disposition by Borrower or any Subsidiary of: (i) Inventory in the ordinary
course of business; (ii) non-exclusive licenses and similar arrangements for the
use of property of Borrower or its Subsidiaries in the ordinary course of
business; (iii) surplus, worn-out or obsolete equipment; (iv) the sale of
equipment to the extent that such equipment is exchanged for credit against the
purchase price of similar replacement equipment, or the proceeds of such sale
are reasonably promptly applied to the purchase price of such replacement
equipment; or (v) dispositions of Investments by the Borrower in the ordinary
course of administration of its investment portfolio, consistent with the
restrictions on Investments set forth herein; provided, that the disposition of
equity interests in any Subsidiary shall not be a Permitted Transfer.

“Person” means an individual, a corporation, a partnership, a limited liability
company, an association, a trust or any other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.

“Rate Management Agreement” means if mutually agreed by Bank and Borrower, any
agreement, device or arrangement executed and delivered by Bank and Borrower
following the Closing Date, providing for payments which are related to
fluctuations of interest rates, exchange rates, forward rates, or equity prices,
including, but not limited to, dollar-denominated or cross-currency interest
rate exchange agreements, forward currency exchange agreements, interest rate
cap or collar protection agreements, forward rate currency or interest rate
options, puts and warrants, and any agreement pertaining to equity derivative
transactions (e.g., equity or equity index swaps, options, caps, floors, collars
and forwards), including without limitation any ISDA Master Agreement between
the Borrower and the Bank or any affiliate of Bank, and any schedules,
confirmations and documents and other confirming evidence between the parties
confirming transactions thereunder, all whether now existing or hereafter
arising, and in each case as amended, modified or supplemented from time to
time.

“Rate Management Obligations” means any and all obligations of the Borrower to
the Bank or any affiliate of Bank, whether absolute, contingent or otherwise and
howsoever and whensoever (whether now or hereafter) created, arising, evidenced
or acquired (including all renewals, extensions and modifications thereof and
substitutions therefore), under or in connection with (i) any and all Rate
Management Agreements, and (ii) any and all cancellations, buy-backs, reversals,
terminations or assignments of any Rate Management Agreement.

“Realty Leases” means those real estate leases under which the Borrower is
lessee set forth on Schedule 1.1.

“Requirement of Law” means, with respect to any Person, the charter, articles or
certificate of organization or incorporation and bylaws or other organizational
or governing documents of such Person, and any statute, law, treaty, rule,
regulation, order, decree, writ, injunction or determination of any arbitrator
or court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject or otherwise pertaining to any or all of the transactions
contemplated by this Agreement and the other Credit Documents.

“Revolving Credit Commitment” shall have the meaning set forth in
Section 2.1(a).

“Revolving Credit Termination Date” means the date of the earliest to occur of
the following: (i) July 31, 2013; and (ii) such earlier date of termination of
the Revolving Credit Commitment pursuant to Section 2.3 hereof.

“Revolving Loan” shall have the meaning set forth in Section 2.1(a).

 

9



--------------------------------------------------------------------------------

“Revolving Note” means the commercial promissory note of the Borrower evidencing
the Revolving Loan dated the date hereof, together with any amendments,
modifications, extensions, renewals, substitutions or replacements thereto or
therefor.

“Sanctioned Country” means a country subject to a sanctions program identified
on the list maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/programs/, or as otherwise
published from time to time.

“Sanctioned Person” means (i) a Person named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.shtml, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a Person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.

“Security Agreement” means that Security Agreement of even date herewith made by
the Borrower in favor of the Bank, as amended, modified or supplemented from
time to time.

“Security Documents” means the Security Agreement and all other pledge or
security agreements, mortgages, deeds of trust, assignments or other similar
agreements or instruments executed and delivered by the Borrower pursuant to the
terms of this Agreement or otherwise in connection with the transactions
contemplated hereby, in each case as amended, modified or supplemented from time
to time.

“Solvent” means as to any Person on any particular date, that such Person
(i) does not have unreasonably small capital to carry on its business as now
conducted and as presently proposed to be conducted, (ii) is able to pay its
debts as they become due in the ordinary course of business, and (iii) has
assets with a present fair saleable value greater than its total stated
liabilities and identified contingent liabilities, including any amounts
necessary to satisfy preferential rights of shareholders.

“Subordinated Notes” means those certain Subordinated Promissory Notes dated
February 11, 2005 payable by the Borrower in the original principal amount of
$1,875,200 in the case of Barron Partners, LP and $375,000 each in the case of
Nancy K. Hedrick, Beverly N. Hawkins, Thomas P. Clinton, William J. Buchanan and
Joe G. Black, as amended by a certain Letter Agreement dated June 24, 2010 by
and among the Borrower and Barron Partners, LP, Nancy K. Hedrick, Beverly N.
Hawkins, Thomas P. Clinton, William J. Buchanan and Joe G. Black, with a current
aggregate principal amount outstanding of $762,563.00.

“Subordinated Debt” means debt that is fully subordinated on terms reasonably
satisfactory to Bank, to the Obligations owing to Bank, including, but not
limited to, the Subordinated Notes.

“Subsidiary” means any corporation, partnership, limited liability company,
association or other business entity of which the Borrower owns, directly or
indirectly, more than fifty percent (50%) of the voting securities thereof.

“Term Loan” shall have the meaning set forth in Section 2.1(b).

“Term Note” means the commercial promissory note of the Borrower evidencing the
Term Loan dated the date hereof, together with any amendments, modifications,
extensions, renewals, substitutions or replacements thereto or therefor.

“Unused Revolving Facility” means an amount equal to the maximum amount of the
Revolving Credit Commitment then in effect less the aggregate amount of
Revolving Loans outstanding under the Revolving Loan less the aggregate face
amount of all Letters of Credit less any other deductions from the Revolving
Credit Commitment as provided in the Agreement.

“Waivers” shall mean, collectively, any and all Warehouseman’s Waivers,
Landlord’s Waivers, Mortgagee’s Waivers and Agreements and Processing Facility
Waivers, executed and delivered in connection with this Agreement, in form and
substance satisfactory to the Bank, as amended, modified or supplemented from
time to time.

 

10



--------------------------------------------------------------------------------

1.2 Accounting Forms. Except as specifically provided otherwise in this
Agreement, all accounting terms used herein that are not specifically defined
shall have the meanings customarily given them in accordance with GAAP.
Notwithstanding anything to the contrary in this Agreement, for purposes of
calculation of the financial covenants set forth in Section 5.13, all accounting
determinations and computations hereunder shall be made in accordance with GAAP
as in effect as of the date of this Agreement applied on a basis consistent with
the application used in preparing the financial statements of the Borrower
referred to in Section 4.9. In the event that any changes in GAAP after such
date are required to be applied to the Borrower and would affect the computation
of the financial covenants contained in Article VI, such changes shall be
followed only from and after the date this Agreement shall have been amended to
take into account any such changes.

ARTICLE II

AMOUNTS AND TERMS OF THE LOANS

2.1 Commitments.

(a) Revolving Loan. The Bank agrees, on the terms and conditions set forth
herein, to make loans (each, a “Revolving Loan,” and collectively, the
“Revolving Loans”) to, and issue Letters of Credit for the account of, the
Borrower, from time to time before the Revolving Credit Termination Date;
provided that, immediately after each Revolving Loan is made and Letter of
Credit issued, the aggregate outstanding principal amount of the Revolving Loans
by the Bank and the face amount of all outstanding Letters of Credit (whether or
not drawn) shall not exceed the lesser of (i) $8,000,000 (as such figure may be
reduced from time to time as provided in this Agreement, the “Revolving Credit
Commitment”), and (ii) the Borrowing Base. Subject to Sections 3.2 and 3.3, the
Borrower may borrow under this Section 2.1, repay or prepay Revolving Loans and
reborrow under this Section 2.1 at any time before the Revolving Credit
Termination Date. In the event and on such occasion that the sum of outstanding
Revolving Loans plus the face amount of any outstanding Letters of Credit
(whether or not drawn) exceeds the lesser of the Borrowing Base and the
Revolving Credit Commitment, the Borrower shall immediately reduce the principal
balance of the Revolving Loans and/or deliver cash collateral for outstanding
Letters of Credit by the amount of such excess.

(i) Letter of Credit Subfacility. From time to time during the period from the
Closing Date to the thirtieth (30th) day preceding the Revolving Credit
Termination Date for the Revolving Credit Commitment, subject to the further
terms and conditions hereof, the Borrower may request that the Bank, in lieu of
cash advances, issue Letters of Credit under the Revolving Credit Commitment;
provided, however, that after giving effect to the face amount of such Letter of
Credit, the sum of the aggregate outstanding Revolving Loans and the aggregate
face amount of all Letters of Credit issued and outstanding shall not exceed the
lesser of (A) the Revolving Credit Commitment and (B) the Borrowing Base. The
availability of advances under the Revolving Credit Commitment shall be reduced
by the aggregate amount to be drawn under each Letter of Credit issued and
outstanding plus the aggregate of all unreimbursed drawings under each Letter of
Credit. Upon a draw under any Letter of Credit, the Borrower shall immediately
reimburse the Bank for such drawing under such Letter of Credit in accordance
with the provisions of the Letter of Credit Documents. If (i) the Borrower shall
not have immediately reimbursed the Bank for such drawing under such Letter of
Credit, (ii) the Bank must for any reason return or disgorge such reimbursement
or (iii) the Borrower is required to make a payment under Section 2.1 hereof and
fails to make such payment, then the amount of each unreimbursed drawing under
such Letter of Credit and payment required to be made under Section 2.1 hereof
shall automatically be converted into an advance under the Revolving Credit
Commitment which shall be made on the date of such drawing for all purposes of
this Agreement. The Borrower’s obligation to reimburse the Bank with respect to
each drawing under a Letter of Credit shall be absolute and unconditional.

 

11



--------------------------------------------------------------------------------

Each request for the issuance of a Letter of Credit must be accompanied by the
Borrower’s execution of all Letter of Credit Documents required by the Bank and
shall be governed by the terms of this Agreement and by the Letter of Credit
Documents executed in connection therewith. Notwithstanding anything herein to
the contrary, no Letter of Credit shall have an expiry date beyond the earlier
to occur of (i) twelve (12) months from date of issuance and (ii) the business
day that is thirty (30) days prior to the Revolving Credit Termination Date.

Each Letter of Credit will be issued in the Bank’s sole discretion and in a form
acceptable to the Bank. The Borrower shall pay the Bank’s standard issuance fee
on the face amount of each Letter of Credit upon issuance, together with such
other customary fees, commissions and expenses therefor as shall be required by
the Bank. This Agreement is not a pre-advice for the issuance of a letter of
credit and is not irrevocable.

(c) Term Loan. The Bank shall extend to Borrower for use in connection with the
refinance of existing term debt and purposes related thereto and all costs and
expenses associated therewith a term facility in the principal amount of Seven
Hundred Thousand Dollars ($700,000.00) (the “Term Loan”), which shall be repaid
in accordance with the terms of the Term Note of even date herewith evidencing
the same.

2.2 Notes.

(a) The Revolving Loan made by the Bank shall be evidenced by the Revolving Note
payable to the order of the Bank in an amount equal to the original principal
amount of the Revolving Credit Commitment. The Borrower and the Bank hereby
agree that the terms of this Agreement shall be incorporated by reference into
the Revolving Note as if set forth therein and, in the event of any conflict
between the terms of this Agreement and the Revolving Note, the terms of this
Agreement shall control.

(b) The Term Loan made by the Bank shall be evidenced by the Term Note payable
to the order of the Bank in an amount equal to the original principal amount of
the Term Loan. The Borrower and the Bank hereby agree that the terms of this
Agreement shall be incorporated by reference into the Term Note as if set forth
therein and, in the event of any conflict between the terms of this Agreement
and the Term Note, the terms of this Agreement shall control.

2.3 Principal Payments; Maturity.

(a) The Borrower shall repay the Revolving Loan:

(i) In accordance with the terms of the Revolving Note;

(ii) In full, upon the occurrence of any Event of Default and acceleration of
the Obligations by the Bank pursuant to Article VII hereof; and

(iii) In part, immediately in the event that the total principal amount
outstanding at any time under the Revolving Note exceeds the lesser of (i) the
Revolving Credit Commitment and (ii) the Borrowing Base, in the amount of such
excess.

(b) The Borrower shall repay the Term Loan:

(i) In accordance with the terms of the Term Note;

(ii) In full, upon the occurrence of any Event of Default and acceleration of
the Obligations by the Bank pursuant to Article VII hereof.

2.4 Interest; Fees.

(a) The Borrower shall pay interest and fees on the Revolving Loan in accordance
with the terms of the Revolving Note.

(b) The Borrower shall pay interest and fees on the Term Loan in accordance with
the terms of the Term Note.

 

12



--------------------------------------------------------------------------------

2.5 Disbursement of Loan Proceeds. The Borrower hereby authorizes and directs
the Bank to disburse, for and on behalf of the Borrower and for the Borrower’s
account, the proceeds of the Loans made by the Bank pursuant to this Agreement
(i) to such Person or Persons as the Borrower shall direct, whether orally or in
writing, (ii) to pay the Bank any interest, fees, costs and expenses payable
pursuant to Section 8.1 hereof, and (iii) to the Borrower’s depository accounts
with the Bank in an amount equal to the sum necessary to cover checks or other
items of payment drawn by the Borrower upon such accounts and presented for
payment.

2.6 Use of Proceeds.

(a) The proceeds of the Revolving Loan shall be used by the Borrower solely
(i) for corporate and operating purposes, including providing working capital
for the Borrower, (ii) to payoff existing debt, and (iii) to pay fees and
expenses in connection with the transactions contemplated by this Agreement.

(b) The proceeds of the Term Loan shall be used by the Borrower solely (i) to
refinance an existing term facility, and (ii) to pay fees and expenses in
connection with the transactions contemplated by this Agreement.

2.7 Taxes. All payments of principal, interest and fees and all other amounts to
be made by the Borrower pursuant to this Agreement with respect to the Loans or
fees relating thereto shall be paid without deduction for, and free from, any
tax, imposts, levies, duties, deductions or withholdings of any nature now or at
any time hereafter imposed on or measured by any Governmental Authority or by
any taxing authority thereof, or therein, excluding (i) taxes imposed on or
measured by the Bank’s net income, (ii) franchise taxes imposed on the Bank by
the jurisdiction under the laws of which the Bank is organized or any political
subdivision thereof, and (iii) taxes imposed on the Bank’s income, and franchise
taxes imposed on it, by the jurisdiction of the Bank’s lending office or any
political subdivision thereof. In the event that the Borrower is required by
applicable law to make any such withholding or deduction of taxes with respect
to the Loans or fee or other amount, the Borrower shall pay such deduction or
withholding to the applicable taxing authority, shall promptly furnish to the
Bank all receipts and other additional amounts as may be necessary in order that
the amount received by the Bank after the required withholding or other payment
shall equal the amount the Bank would have received had no such withholding or
other payment been made.

2.8 Fees.

 (a) Note Processing Fee. The Borrower shall pay to the Bank (i) a note
processing fee for the Revolving Note in the amount $800.00 and (ii) a note
processing fee for the Term Note in the amount of $800.00 (collectively, the
“Note Processing Fees”). The Note Processing Fees shall be due and payable on
the Closing Date and shall be nonrefundable.

 (b) Unused Facility Fee. Borrower shall pay to Bank quarterly, in arrears,
within twenty five (25) days after the last day of each calendar quarter,
commencing with the calendar quarter ending March 31, 2012, and on the Revolving
Credit Termination Date, a fee equal to 0.25% of the average daily Unused
Revolving Facility.

2.9 Cross-Collateral of Loans. All of the Collateral pledged, mortgaged,
granted, assigned to or deposited with the Bank as security for the performance
and re-payment of each of the Loans and any Letter of Credit, shall be, and is
hereby, pledged, mortgaged, granted, assigned to and deposited with the Bank as
security for the performance and repayment of the documents evidencing or
securing each of the other Loans and any Letter of Credit.

2.10 Recovery of Additional Costs. The Borrower shall pay to the Bank, promptly
upon demand therefor, for the Bank’s costs or losses arising from any Change in
Law (as hereinafter defined) that are allocated to this Agreement or any Loan
outstanding under this Agreement, which allocation shall be made by the Bank in
good faith in its sole reasonable discretion consistent with the treatment of
similarly situated customers, using any reasonable method and which costs
include, without limitation, (a) any reserve or deposit requirements (excluding
any reserve requirement already reflected in the calculation of the interest
rate in this Agreement and the Notes) and (b) any capital requirements relating
to the Bank’s assets and the Loans.

 

13



--------------------------------------------------------------------------------

“Change in Law” means the occurrence, after the date of this Agreement, of the
adoption or taking effect of any new or changed law, rule, regulation or treaty,
or the issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any governmental authority; provided that (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives issued in connection with that Act, and (y) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor authority) or the United States regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law,”
regardless of the date enacted, adopted or issued.

ARTICLE III

CLOSING; CONDITIONS OF CLOSING AND BORROWING

3.1 Conditions to Closing of the Loans. The obligation of the Bank to make the
Loans or issue any Letter of Credit hereunder is subject to the satisfaction of
the following conditions precedent:

(a) Credit Documents. The Bank shall have received the following, each dated as
of the Closing Date (unless otherwise specified) and in such number of copies as
the Bank shall have requested:

(i) from each of the parties hereto, a duly executed counterpart of this
Agreement signed by such party;

(ii) a duly executed Revolving Note and Term Note for the account of the Bank;
and

(iii) duly executed counterparts of all Security Documents, in form and
substance acceptable to the Bank, along with evidence that all filings
contemplated thereby have been made. The Security Documents to be placed of
record or filed shall have been duly executed and recorded and filed in all
appropriate offices and shall constitute a first and prior Lien on the
Collateral, subject only to those matters set forth in Section 6.3 of this
Agreement.

(b) Officer’s Certificate. The Bank shall have received a certificate of an
officer of the Borrower as of the Closing Date, dated as of the Closing Date and
in form and substance reasonably satisfactory to the Bank, certifying (i) that
attached thereto is a true and complete copy of the articles or certificate of
incorporation, certificate of formation or other organizational document and all
amendments thereto of such party, certified as of a recent date by the Secretary
of State (or comparable Governmental Authority) of its jurisdiction of
organization, and that the same has not been amended since the date of such
certification, (ii) that attached thereto is a true and complete copy of the
bylaws, operating agreement or similar governing document of such party, as then
in effect and as in effect at all times from the date on which the resolutions
referred to in clause (iii) below were adopted to and including the date of such
certificate, (iii) that attached thereto is a true and complete copy of
resolutions adopted by the board of directors (or similar governing body) of
such party, authorizing the execution, delivery and performance of this
Agreement and the other Credit Documents to which it is a party, and (iv) as to
the incumbency and genuineness of the signature of each officer of such party
executing this Agreement or any of such other Credit Documents, and attaching
all such copies of the documents described above.

(c) Good Standing. The Bank shall have received a certificate as of a recent
date of the good standing of the Borrower as of the Closing Date, under the laws
of its jurisdiction of incorporation, from the Secretary of State (or comparable
Governmental Authority) of such jurisdiction.

(d) Lien Searches. The Bank shall have received certified reports from an
independent search service satisfactory to it listing any judgment or tax lien
filing or Uniform Commercial Code financing statement that names the Borrower as
debtor, in Delaware and in any other jurisdiction reasonably requested by the
Bank, and the results thereof shall be reasonably satisfactory to the Bank.

 

14



--------------------------------------------------------------------------------

(e) Recording and Filing. The Bank shall have received evidence that a UCC
financing statement has been duly recorded in the Office of the Secretary of
State of Delaware and that all other filings and action needed to provide the
Bank with a perfected, first priority security interest (except for Collateral
subject to Permitted Liens) in the Collateral described in the Security
Documents have occurred.

(f) Insurance. The Bank shall have received certificates of insurance evidencing
the insurance coverages described on Schedule 4.14 and all other or additional
coverages required under the Security Documents and naming the Bank as lender’s
loss payee or additional insured, as its interests may appear, entitling the
Bank to thirty (30) days prior notice of cancellation or modification, on all
such policies of insurance covering the Collateral.

(g) Fees; Expenses. The Borrower shall have paid to the Bank (i) the Note
Processing Fees and (ii) all other fees and reasonable expenses required
hereunder or under any other Credit Document to be paid on or prior to the
Closing Date (including reasonable fees and expenses of counsel) in connection
with this Agreement and the other Credit Documents.

(h) Cancellation of Indebtedness and Termination of Liens. The Borrower shall
have furnished to the Bank evidence satisfactory to the Bank, as of the Closing
Date, of (i) cancellation of all commitments from and evidence of repayment in
full of all indebtedness to RBC Bank (or evidence that such commitments and
indebtedness will be repaid and cancelled on or before the first disbursement
under this Agreement) and (ii) termination of all existing liens in favor of RBC
Bank (or evidence that such liens will be terminated and cancelled promptly in
connection with the repayment and cancellation of the commitments and
indebtedness described in clause (i) above).

(i) Termination of Liens. The Borrower shall have furnished to the Bank evidence
satisfactory to the Bank in its sole discretion that all necessary termination
statements, release statements and any other types of release in connection with
any and all Liens disclosed by the lien searches described above have been filed
or satisfactory arrangements have been made for such filing.

(j) Opinion of Counsel. The Borrower shall have caused to be furnished to the
Bank an opinion of counsel on behalf of the Borrower, dated the Closing Date, in
form and substance satisfactory to the Bank in absolute discretion.

(k) Primary Operating and Depository Accounts. The Borrower shall have
established its primary operating and depository accounts with the Bank.

(l) Subordinated Notes. The Borrower shall have furnished to the Bank copies of
the Subordinated Notes, which shall be in form and substance satisfactory to the
Bank, and such other instruments and documents in favor of all or any of the
holders of the Subordinated Debt.

(m) Borrowing Base Certificate. The Bank shall have received a completed
Borrowing Base Certificate dated the Closing Date and signed by an authorized
officer of the Borrower.

(n) Other Documents. The Bank shall have received such other documents,
certificates, opinions, instruments and other evidence as the Bank may
reasonably request, all in form and substance satisfactory to the Bank and its
counsel, including such documents, certificates, opinions and instruments set
forth in the preliminary closing checklist delivered to the Borrower in
connection with this Agreement.

3.2 Conditions to Revolving Loans. The obligation of the Bank to make any
Revolving Loan is subject to the Bank having received a notice of borrowing
(each a “Notice of Borrowing”), in the form of Exhibit A, specifying (i) the
aggregate principal amount of the requested Revolving Loan to be made, and
(ii) the requested date of such Revolving Loan, which shall be a Business Day.
Each such Notice of Borrowing shall be irrevocable.

 

15



--------------------------------------------------------------------------------

3.3 Conditions to all Loans and Advances. The obligation of the Bank to make any
Loan or issue any Letter of Credit hereunder is subject to the continued
validity of all Credit Documents and the satisfaction of the following
conditions:

(a) Representations and Warranties. Each of the representations and warranties
made by the Borrower in Article IV shall be true and correct on and as of the
date of the making of any Loan and the issuance of each Letter of Credit with
the same effect as though made on and as of such date, except that (i) to the
extent any such representation or warranty related to a specific date, in which
case such representation or warranty shall be true and correct as of such date,
and (ii) the representations and warranties contained in Section 4.9 shall be
deemed to refer to the most recent financial statements furnished pursuant to
Section 5.1.

(b) No Event of Default. No Default or Event of Default shall have occurred and
be continuing on the Closing Date after giving effect to the making of the loan
under the Loan or issuing a Letter of Credit.

(c) Documentation. The Bank shall have received such other documents,
certificates or information as it may reasonably request, all in form and
substance satisfactory to the Bank.

Each Loan, Advance or issuance of a Letter of Credit hereunder shall be deemed
to be a representation and warranty by the Borrower on the date of such Loan,
Advance or issuance of a Letter of Credit as to the truth and accuracy of the
facts specified in paragraphs (a) and (b) of this Section on such date.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Bank as follows:

4.1 Company Organization and Power. The Borrower (a) is a corporation duly
organized or formed, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or formation, as the case may be; (b) is duly
qualified or licensed to do business and is in good standing in every other
jurisdiction where the nature of its business or its properties makes such
qualification or licensing necessary (except where the failure to be so
qualified or licensed would not have a Material Adverse Effect); (c) has full
corporate or limited liability company power and authority to execute, deliver
and perform the Credit Documents to which it is or will be a party, to own and
hold its property and to engage in its business as presently conducted, and
(d) has all governmental licenses, permits, franchises, certificates,
inspections, authorizations, consents and approvals required to carry on its
business as it is now being conducted (except where the failure to have such
governmental authorization would not have a Material Adverse Effect).

4.2 Company Authority: No Conflict With Other Instruments or Law. The execution,
delivery and performance of this Agreement and the other Credit Documents and
the consummation of the transactions contemplated hereby and thereby (a) are
within the corporate or limited liability company power and authority of the
Borrower, (b) have been duly authorized by all necessary corporate or limited
liability company action on the part of the Borrower, (c) do not and will not
conflict with, contravene or violate any provision of, or result in a breach of
or default under, or require the waiver (not already obtained) of any provision
of or the consent (not already given) of any Person under the terms of the
Borrower’s articles or certificate of incorporation or formation, its bylaws or
operating agreement, or other applicable formation or organizational documents,
or any indenture, mortgage, deed of trust, loan or credit agreement or other
agreement or instrument to which the Borrower is a party or by which it is bound
or to which any of its properties are subject, (d) will not violate, conflict
with, give rise to any liability under, or constitute a default under any
Requirement of Law, and (e) will not result in the creation, imposition, or
acceleration of any Indebtedness or tax or any Lien that is not a Permitted Lien
of any nature upon, or with respect to, the Borrower or any of its properties.

4.3 Due Execution and Delivery. This Agreement and the other Credit Documents to
which the Borrower is a party have been duly executed and delivered to the Bank
by an officer of the Borrower who has been duly authorized to perform such acts.

 

16



--------------------------------------------------------------------------------

4.4 Enforceability. This Agreement and the other Credit Documents to which the
Borrower is a party constitute the legal, valid and binding obligations of the
Borrower, enforceable against the Borrower in accordance with their terms,
except as enforcement may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws, statutes or rules of general application
affecting the enforcement of creditor’s rights or general principles of equity.

4.5 Governmental Approval. The execution, delivery and performance of this
Agreement and the other Credit Documents to which the Borrower is a party and
the transactions contemplated hereby and thereby do not require any
authorization, exemption, consent or approval of, notice to, or declaration or
filing with, any Governmental Authority other than those obtained on or before
the Closing Date, and other than the Borrower’s reporting obligations under the
Securities Exchange Act of 1934 (the “Exchange Act”).

4.6 Margin Stock. The Borrower is not engaged principally or as one of its
important activities in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation T, U or X
of the Board of Governors of the Federal Reserve System). The execution,
delivery and performance of this Agreement and the use of the proceeds of the
Loans or any extension of credit hereunder, do not and will not constitute a
violation of such Regulations.

4.7 Investment Company. The Borrower is not an “investment company” or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.

4.8 Litigation. There are no suits or proceedings pending or, to Borrower’s
knowledge, threatened against or affecting the Borrower, and no proceedings
before any Governmental Authority are pending or, to Borrower’s knowledge,
threatened against the Borrower, except as set forth on Schedule 4.8 attached
hereto.

4.9 Financial Statements.

(a) The Borrower has delivered to the Bank its audited financial statements
dated December 31, 2010 and its unaudited financial statements dated
September 30, 2011. Such financial statements have been prepared in accordance
GAAP and contain no material misstatement or omission and fairly present the
financial position, assets and liabilities of the Borrower for the period then
ended, except as may be noted therein and, in the case of unaudited statements,
for notes and normal year-end audit adjustments.

(b) The Borrower is Solvent.

4.10 No Material Adverse Change. Since September 30, 2011, (a) there has been no
Material Adverse Change, nor to the knowledge of the Borrower, is any Material
Adverse Change threatened or reasonably likely to occur, and (b) the Borrower
has not incurred any obligation or liability that would be reasonably likely to
have a Material Adverse Effect or entered into any material contracts not
specifically contemplated by this Agreement or the other Credit Documents or not
in the ordinary course of business consistent with past practice.

4.11 Laws and Taxes. The Borrower is in material compliance with all laws,
regulations, rulings, orders, injunctions, decrees, conditions or other
requirements applicable to or imposed upon the Borrower by any law or by any
Governmental Authority. The Borrower has filed all required tax returns and
reports that are now required to be filed by it in connection with any federal,
state and local tax, duty or charge levied, assessed or imposed upon the
Borrower or its assets, including unemployment, social security, and real estate
taxes. The Borrower has paid all taxes which are now due and payable. No taxing
authority has asserted or assessed any additional tax liabilities against the
Borrower which are outstanding on this date, and the Borrower has not filed for
any extension of time for the payment of any tax or the filing of any tax return
or report.

4.12 Environmental Compliance. Except as set forth on Schedule 4.12 and except
as, individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect:

(a) All activities and operations of the Borrower meet all requirements of all
applicable Environmental Laws and the Borrower has not violated any
Environmental Law in the past.

 

17



--------------------------------------------------------------------------------

(b) The Borrower is not involved in any suit or proceeding, and to the best of
Borrower’s knowledge no litigation or proceeding is threatened against the
Borrower or any real property which the Borrower holds or has held an interest
or any past or present operation of the Borrower, and the Borrower has not
received any notice from any Governmental Authority or other third party with
respect to a release or threat of release of any Hazardous Material, or
violation or alleged violation of any Environmental Law, and has not received
notice of any claim from any person or entity relating to property damage or to
personal injuries from exposure to any Hazardous Material.

(c) The Borrower has timely filed all reports required to be filed, has acquired
all necessary certificates, approvals and permits, and has generated and
maintained all required data, documentation and records required under all
Environmental Laws.

4.13 Ownership of Properties. The Borrower (i) has good and marketable title to
the Collateral, (ii) holds interests as lessee under valid leases in full force
and effect with respect to all material leased real and personal property used
in connection with its business, and (iii) has good title to all of its other
material properties and assets reflected in the financial statements referred to
in Section 4.9 (except as sold or otherwise disposed of since the date thereof
in the ordinary course of business), in each case free and clear of all Liens
other than Permitted Liens.

4.14 Insurance. Schedule 4.14 sets forth, as of the Closing Date, an accurate
and complete list and a brief description (including the insurer, policy number,
type of insurance, coverage limits, deductibles, expiration dates and any
special cancellation conditions) of all policies of property and casualty,
liability (including, but not limited to, product liability), business
interruption, workers’ compensation, keyman life insurance, and other forms of
insurance owned or held by the Borrower or pursuant to which any of their
respective assets are insured. The assets, properties and business of the
Borrower are insured against such hazards and liabilities, under such coverages
and in such amounts, as are customarily maintained by prudent companies
similarly situated and under policies issued by insurers of recognized
responsibility.

4.15 Use of Proceeds. Unless expressly approved by Bank in its sole and absolute
discretion, the Borrower shall use the proceeds of the Loans solely for the
purposes set forth herein.

4.16 No Default. No Default or Event of Default under this Agreement has
occurred and is continuing.

4.17 Subsidiaries. Except as set forth on Schedule 4.17, the Borrower has no
Subsidiaries and is not a party to any partnership or joint venture agreement.

4.18 First Priority Liens. Except for Permitted Liens or as Bank may have
otherwise consented hereunder or in other Credit Documents, this Agreement,
together with the Security Documents, will create valid, perfected,
first-priority security interests in the Collateral described in the Security
Documents, in each case enforceable against the Borrower and securing the
payment of all obligations purported to be secured thereby, to the extent that
such perfection and priority can be attained by the filing of financing
statements with the Delaware Secretary of State and, with respect to Accounts
where the account debtor is the United States, a State or any department, agency
or instrumentality of the United States or a State, to the extent of compliance
with the Federal Assignment of Claims Act of 1940, as amended, or with any
similar or applicable state or local law.

4.19 ERISA. The Borrower is in compliance in all material respects with all
applicable requirements of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), and of the Internal Revenue Code of 1986, as amended (the
“Code”), in connection with each employee benefit plan (as defined by ERISA)
maintained by the Borrower.

4.20 Licenses, etc. The Borrower has obtained any and all licenses, permits,
franchises, governmental authorizations, patents, trademarks, copyrights or
other rights necessary for the ownership of its properties and the advantageous
conduct of its business. All of the foregoing are in full force and effect and
none of the foregoing are in known conflict with the rights of others.

 

18



--------------------------------------------------------------------------------

4.21 Full Disclosure. All information heretofore furnished to the Bank by the
Borrower for purposes of or in connection with this Agreement or any transaction
contemplated hereby is, and all such information hereafter furnished to the Bank
by the Borrower will be, true, accurate and complete in every material respect
or based on reasonable estimates on the date as of which such information is
stated or certified. The Borrower has disclosed to the Bank in writing
(including pursuant to its reports under the Exchange Act) any and all facts
which materially and adversely affect or may affect (to the extent the Borrower
can now reasonably foresee), the business, operations, prospects or condition,
financial or otherwise, of the Borrower, or the ability of the Borrower to
perform its obligations under this Agreement or any of the other Credit
Documents.

4.22 OFAC; Anti-Terrorism Laws.

(a) Neither the Borrower nor any Affiliate of the Borrower (i) is a Sanctioned
Person, (ii) has more than 10% of its assets in Sanctioned Countries, or
(iii) derives more than 10% of its operating income from investments in, or
transactions with, Sanctioned Persons or Sanctioned Countries. No part of the
proceeds of any Loan hereunder will be used directly or indirectly to fund any
operations in, finance any investments or activities in or make any payments to,
a Sanctioned Person or a Sanctioned Country.

(b) The Borrower is in compliance in all material respects with the PATRIOT Act.
No part of the proceeds of the Term Loan will be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.

4.23 Subordinated Notes. Since the date of the Subordinated Notes:

(a) the Subordinated Notes have not been amended, modified or supplemented
except as set forth in the documents and instruments listed on Schedule 4.23(a);
and

(b) the Subordinated Notes have not (i) matured or (ii) been accelerated, and no
default or event, which with the passage of time, giving of notice or both or
would constitute a default, has occurred under the Subordinated Debt.

ARTICLE V

AFFIRMATIVE COVENANTS

Until payment in full of all Obligations of the Borrower to the Bank, the
Borrower will comply with the following:

5.1 Financial and Business Information. Deliver to the Bank:

(a) As soon as available, but in any event within one hundred twenty (120) days
after the close of each fiscal year of the Borrower, audited (and certified
without qualification) consolidated financial statements of Borrower (including
a balance sheet, an income statement and a statement of retained earnings and
changes in financial position for such year and setting forth in comparative
form the figures for the prior year) prepared in accordance with GAAP,
consistently applied, together with an opinion on such financial statements from
an independent certified public accounting firm reasonably acceptable to Bank;

(b) As soon as available, but in any event within forty-five (45) days after the
last day of the first three fiscal quarters of each fiscal year of the Borrower,
an unaudited consolidated balance sheet, a statement of income, cash flow and
retained earnings prepared in accordance with GAAP, consistently applied, in
form acceptable to Bank and certified by the chief financial officer,
controller, chief accounting officer of the Borrower or other Person reasonably
acceptable to Bank; and

 

19



--------------------------------------------------------------------------------

(c) Concurrently with the delivery (or filing, as the case may be) of the
financial statements described in subsection (a) and (b) above, a Compliance
Certificate substantially in the form of Exhibit C or otherwise in form and
substance acceptable to the Bank with respect to the period covered by the
financial statements being delivered thereunder, executed by the president or
chief financial officer of the Borrower, together with a Covenant Compliance
Worksheet reflecting the computation of the financial covenants set forth in
Section 5.14 as of the last day of the period covered by such financial
statements, and, to the knowledge of Borrower, whether any Event of Default
exists and, if so, the nature thereof and the corrective measures the Borrower
proposes to take;

(d) Within thirty (30) days after the end of each calendar month, a company
completed Borrowing Base Certificate in form and substance acceptable to the
Bank, certified by the Borrower’s president or chief financial officer to be
true and accurate and in compliance with the Credit Documents, and attaching
thereto (i) an aging report of accounts receivable, (ii) an inventory report,
and (iii) any other information reasonably requested by the Bank in order to
verify the Eligible Accounts and Eligible Inventory;

(e) Within a reasonable time but in no event less than five Business Days, upon
the Bank’s request, such other information about the property, financial
condition and operations of the Borrower as the Bank may from time to time
reasonably request.

Documents required to be delivered pursuant to Section 5.1(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date on which the Borrower posts such documents, or
provides a link thereto on the Borrower’s website on the Internet at its website
address; provided that the Borrower shall notify the Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the Lender
by electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything contained herein, in every instance the Borrower shall
be required to provide paper copies of the Compliance Certificates required by
Section 5.1(c) to the Lender.

5.2 Notice of Certain Events. Promptly give notice in writing to the Bank of:

(a) Any Material Adverse Change;

(b) All litigation when the aggregate amount of claims pending or threatened in
writing is $250,000 or more and the Borrower is a defendant;

(c) Any dispute which may exist between the Borrower and any Governmental
Authority or any threatened action by any Governmental Authority to acquire or
condemn any of the properties of the Borrower where the amount involved is
$250,000 or more;

(d) Any proceeding or order before any court or administrative body requiring
the Borrower to comply with any statute or regulation regarding protection of
the environment if such compliance would require (i) expenditures in the amount
of $250,000 or more or (ii) the shutting down of any major installation for a
period in excess of seventy-two (72) hours or if such violation involves the
possibility of the imposition of a fine of $250,000 or more;

(e) Any casualty loss resulting in an aggregate loss of $250,000 or more with
respect to the Collateral described in any Security Document; and

(f) Any Default or Event of Default.

5.3 Existence; Maintenance of Properties. (a) Maintain and preserve in full
force and effect its legal existence, its good standing under the laws of the
jurisdiction of its incorporation or formation, as the case may be, and its
qualification to do business in every other jurisdiction where the nature of its
business or its properties makes such qualification necessary (except where the
failure to be so qualified or licensed would not have a Material Adverse
Effect), (b) keep all material properties in good working order and condition
(normal wear and tear and damage by casualty excepted) and from time to time
make all necessary repairs to and renewals and replacements of

 

20



--------------------------------------------------------------------------------

such properties, except to the extent that any of such properties are obsolete
or are being replaced or, in the good faith judgment of the Borrower, are no
longer useful or desirable in the conduct of the business, and (c) continue in
operation in substantially the same manner as at present.

5.4 Compliance with Law. The Borrower shall comply with all material federal,
state and local laws, regulations and orders applicable to the Borrower or its
assets including but not limited to all Environmental Laws, in all respects
material to the Borrower’s business, assets or prospects and shall immediately
notify the Bank of any violation of any such rule, regulation, statute,
ordinance, order or law relating to the public health or the environment and of
any material complaint or notifications received by the Borrower regarding any
material environmental or safety and health rule, regulation, statute, ordinance
or law. The Borrower shall obtain and maintain all material licenses, permits,
franchises, Governmental Authorizations or other rights necessary for the
ownership of its properties and the advantageous conduct of its business and as
may be required from time to time by applicable law.

5.5 Payment of Obligations. The Borrower shall (a) pay, discharge or otherwise
satisfy at or before maturity all liabilities and obligations as and when due
(subject to any applicable subordination, grace and notice provisions), except
to the extent failure to do so could not reasonably be expected to have a
Material Adverse Effect, and (b) pay when due all material taxes, assessments
and other governmental charges imposed upon it or its assets, franchises,
business, income or profits before any penalty or interest accrues thereon, and
all material claims (including, without limitation, claims for labor, services,
materials and supplies) for sums which by law might be a lien or charge upon any
of its assets, provided that (unless any material item or property would be
lost, forfeited or materially damaged as a result thereof) no such material
charge or claim need be paid if it is being diligently contested in good faith,
if the Bank is notified in advance of such contest and if the Borrower
establishes an adequate reserve and deposits with the Bank cash or bond in an
amount acceptable to the Bank.

5.6 Maintenance of Books and Records; Inspection. Maintain proper books of
accounts and records and enter therein complete and accurate entries and records
of all of its transactions in accordance with GAAP and give representatives of
the Bank access thereto at all reasonable times provided the Bank gives the
Borrower two (2) Business Days notice (except no prior notice shall be required
if an Event of Default has occurred and is continuing) prior to seeking access
thereto, including permission to: (a) examine, copy and make abstracts from any
such books and records and such other information which might be helpful to the
Bank in evaluating the status of the Obligations or appropriate for the
enforcement of this Agreement as it may reasonably request from time to time,
and (b) communicate directly with any of the Borrower’s executive officers or
accountants with respect to the business, financial conditions and other affairs
of the Borrower.

5.7 Maintenance of Insurance.

(a) At its own cost, obtain and maintain insurance against (i) loss, destruction
or damage to its properties and business of the kinds and in the amounts
customarily insured against by corporations with established reputations engaged
in the same or similar business as the Borrower and, in any event, sufficient to
fully protect the Bank’s interest in the Collateral described in the Security
Documents, and (ii) insurance against public liability and third party property
damage of the kinds and in the amounts customarily insured against by
corporations with established reputations engaged in the same or similar
business as the Borrower. All such policies shall (x) be issued by financially
sound and reputable insurers, (y) name the Bank as an additional insured and,
where applicable, as loss payee under a lender loss payable endorsement
satisfactory to the Bank, and (z) shall provide for the insurer to use it best
efforts to provide thirty (30) days written notice to the Bank before such
policy is altered or canceled. All of the insurance policies required hereby
shall be evidenced by one or more certificates of insurance delivered to the
Bank by the Borrower on the Closing Date and at such other times as the Bank may
request from time to time.

(b) In the event of casualty loss with respect to any the Collateral described
in any Security Document, the Bank, as mortgagee, loss payee or additional
insured, as appropriate to the policy, may make proof of loss if not made
promptly by the Borrower, and each insurance company concerned shall hereby be
authorized and directed to make payment for such loss directly to the Bank
instead of to the Borrower and the Bank jointly. Any such proceeds must be
applied to either (i) the payment of the Obligations, or (ii) the repair and/or
restoration of the Collateral.

 

21



--------------------------------------------------------------------------------

5.8 Environmental Laws.

(a) Comply in all material respects with, and use commercially reasonable
efforts to ensure compliance in all material respects by all tenants and
subtenants, if any, with, all applicable Environmental Laws and obtain and
comply in all material respects with and maintain, and use commercially
reasonable efforts to ensure that all tenants and subtenants obtain and comply
in all material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws, except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions, required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws, except to the
extent that the same are being contested in good faith by appropriate
proceedings or to the extent the failure to conduct or complete any of the
foregoing could not reasonably be expected to have a Material Adverse Effect.

5.9 Name Change. Notify the Bank at least thirty (30) days prior to the
effective date of any change of its name, and prior to such effective date the
Borrower shall have executed any required amended or new UCC financing
statements and other documents necessary to maintain and continue the perfected
security interests of the Bank in all of its Collateral and shall have taken
such other actions and executed such documents as the Bank shall reasonably
require.

5.10 Depository/Banking Services. As long as any Obligations are outstanding,
(i) the Bank shall be the principal depository in which substantially all of the
Borrower’s funds are deposited, and (ii) the Borrower shall maintain its
principal bank accounts with the Bank.

5.11 Other Amounts Deemed Loans. If the Borrower fails to pay any tax,
assessment, governmental charge or levy or to maintain insurance within the time
permitted or required by this Agreement, or to discharge any Lien prohibited
hereby, or to comply with any other obligation, the Bank may, but shall not be
obligated to, pay, satisfy, discharge or bond the same for the account of the
Borrower, and to the extent permitted by law and at the option of the Bank, all
monies so paid by the Bank on behalf of the Borrower shall be deemed
Obligations.

5.12 OFAC, PATRIOT Act Compliance. Refrain from doing business in a Sanctioned
Country or with a Sanctioned Person in violation of the economic sanctions of
the United States administered by OFAC, and (b) provide, to the extent
commercially reasonable, such information and take such actions as are
reasonably requested by the Bank in order to assist the Bank in maintaining
compliance with the PATRIOT Act.

5.13 Financial Covenants. Borrower shall, beginning December 31, 2011, fully and
timely comply on a consolidated basis with each and every one of the financial
covenants set forth in this Section 5.13:

(a) Debt Service Coverage Ratio. The Borrower will maintain as of the last day
of each fiscal quarter, on a rolling four quarters basis, a Debt Service
Coverage Ratio of greater than or equal to 1.20 to 1.00.

(b) Funded Debt to EBITDA Ratio. The Borrower will maintain as of the last day
of each fiscal year, for the fiscal year then ended, a Funded Debt to EBITDA
Ratio of not more than 2.50 to 1.00.

5.14 Use of Proceeds. Unless otherwise agreed by Bank in its sole and absolute
discretion, the Borrower shall use the proceeds of the Loans only for the
purposes provided in Section 2.6 hereof. No part of the proceeds of the Loans
will be used, directly or indirectly, for any purpose that entails a violation
of any rule or regulation of the Board of Governors of the Federal Reserve
System, including Regulations T, U or X.

5.15 ERISA. The Borrower shall comply in all material respects with all
applicable requirements of ERISA and of the Code in connection with each
employee benefit plan (as defined by ERISA) maintained by the Borrower. The
Borrower shall promptly notify the Bank if any “Reportable Event” or “Prohibited
Transaction” (as defined by ERISA) has occurred with respect to any such plan.

 

22



--------------------------------------------------------------------------------

5.16 Further Assurances. Execute, acknowledge and deliver, or cause to be
executed, acknowledged or delivered, any and all such further assurances and
other agreements or instruments, and take or cause to be taken all such other
action, as shall be reasonably necessary from time to time to give full effect
to the Credit Documents and the transactions contemplated thereby.

5.17 Post-Closing Covenant – Waivers. Within thirty (30) days of Closing,
furnish to the Bank Waivers in form and substance acceptable to the Bank from
the lessor of the Borrower’s main location in Easley, South Carolina. Throughout
the term of this Agreement, the Borrower shall also furnish to the Bank Waivers
in form and substance acceptable to the Bank from each lessor of any real
property location where material Collateral is located.

ARTICLE VI

NEGATIVE COVENANTS

Until payment in full of all Obligations of the Borrower to the Bank, the
Borrower will not, without the express prior written approval of the Bank:

6.1 Mergers and Consolidations. Consolidate with or be a party to a merger with
any other Person, or sell, lease or otherwise dispose of all or substantially
all of its assets, in a single transaction or a series of transactions to any
Person, except that CSI Technology Resources, Inc. may merge with the Borrower,
provided that the Borrower shall be the continuing or surviving Person.

6.2 Indebtedness. Directly or indirectly issue, assume, create, incur or suffer
to exist any Indebtedness except for: (i) Indebtedness of the Borrower in favor
of the Bank incurred under this Agreement and the other Credit Documents;
(ii) Indebtedness secured by Permitted Liens; (iii) the Subordinated Notes;
provided, that the Subordinated Notes shall at all times be subordinated to the
Obligations; (iv) Indebtedness of the Borrower under Rate Management Agreements
entered into in connection with this Agreement or in the ordinary course of
business to manage existing or anticipated interest rate or foreign currency
risks and not for speculative purposes; (v) Indebtedness existing on the Closing
Date which is disclosed on Schedule 6.2(v); and (vi) unsecured Indebtedness in
an aggregate principal amount not to exceed $300,000.00 at any time outstanding.

6.3 Liens and Encumbrances. Create, assume or suffer to exist any Lien in or on
the Collateral, except for (collectively, the “Permitted Liens”): (i) Liens in
favor of the Bank created by or otherwise existing under or in connection with
this Agreement and the other Credit Documents; (ii) Liens imposed by mandatory
provisions of law of carriers, warehousemen, mechanics and materialmen incurred
in the ordinary course of business for sums not yet due and payable; (iii) Liens
for current taxes, assessments or other governmental charges that are not
delinquent or remain payable without any penalty or that are being contested in
good faith and with due diligence by appropriate proceedings, provided that all
such liens in the aggregate have no reasonable likelihood of causing a Material
Adverse Effect and, if requested by the Bank, the Borrower has established
reserves satisfactory to the Bank with respect thereto; (iv) all licenses,
restrictions, charges and encumbrances on title that do not secure monetary
obligations and do not materially impair the use of the Collateral for its
intended purposes or the value thereof; (v) any Liens existing on the Closing
Date which are disclosed on Schedule 6.3(v); (vi) Liens (a) upon or in any
equipment acquired or held by Borrower or any of its Subsidiaries to secure the
purchase price of such equipment or (b) existing on such equipment at the time
of its acquisition; provided that in each case (1) the Lien is confined solely
to the equipment so acquired and improvements thereon, and the proceeds of such
equipment; (2) to the extent not specifically prohibited by the terms of such
Indebtedness, Borrower shall grant and pledge to Bank a valid, perfected
security interest which is second in priority to any Lien granted in reliance
upon this provision; and (3) the aggregate principal amount of the Indebtedness
secured thereby shall not exceed $500,000; (vii) Liens relating to the leases
for fleet automobiles or other vehicles in an aggregate acquisition amount of up
to $3,000,000 (the “Fleet Leases”); (viii) Liens securing performance bonds
relating to projects of the Borrower in the ordinary course of its business;
(ix) Liens granted in connection with purchase contracts with vendors on
customary trade terms in the ordinary course of business securing the purchase
price of the property sold; provided, that (a) such Lien shall not extend to any
property other than such sold property and proceeds thereof and (b) such
obligation payable to such vendor shall be paid as promptly as possible and in
any event within 60 days; and (x) Liens incurred

 

23



--------------------------------------------------------------------------------

in connection with the extension, renewal or refinancing of the indebtedness or
other obligations secured by Liens of the type described in clauses (i) through
(viii) above, provided that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the indebtedness being extended, renewed or refinanced does not increase.
Notwithstanding anything herein to the contrary, any Lien in the Borrower’s
ownership interests in any Subsidiary shall not be a Permitted Lien.

6.4 Restricted Investments. Purchase, own, invest in or otherwise acquire,
directly or indirectly, any stock, evidence of Indebtedness, or other obligation
or security or any interest whatsoever in any other Person, or make or permit to
exist any loans, advances or extensions of credit to, or any investment in cash
or by delivery of property in, any other Person, other than Accounts generated
in the ordinary course of business (collectively, “Investments”), except for
(i) Investments of the Borrower under Rate Management Agreements entered into in
connection with this Agreement or in the ordinary course of business to manage
existing or anticipated interest rate or foreign currency risks and not for
speculative purposes, (ii) Permitted Investments; (iii) Investments consisting
of extensions of credit in the nature of accounts receivable or notes receivable
arising from the grant of trade credit in the ordinary course of business, and
Investments received in satisfaction or partial satisfaction thereof from
financially troubled account debtors to the extent reasonably necessary in order
to prevent or limit loss; and (iv) other Investments not exceeding $300,000.00
in the aggregate in any fiscal year of the Borrower. Notwithstanding anything
herein to the contrary, Borrower will not make or have outstanding any loans or
advances to or otherwise extend credit to or make any Investment in any
Subsidiary (other than any such Investment as in existence on the date of this
Agreement and as previously disclosed in the Borrower’s public filing
documents).

6.5 Restricted Payments. Except in the absence of an Event of Default or as
would not result in an Event of Default hereunder, directly or indirectly,
declare or make any dividend payment, or make any other distribution of cash,
property or assets, in respect of any of its Capital Stock, or purchase, redeem,
retire or otherwise acquire for value any shares of its Capital Stock, or set
aside funds for any of the foregoing, including without limitation exchanges by
the Borrower of equity securities (including derivative securities) of the
Borrower for other equity securities (including derivative securities) of the
Borrower.

6.6 Transactions With Related Persons. Except for Permitted Investments,
directly or indirectly make any loan or advance to, or purchase, assume or
guarantee any Indebtedness to or from, any of its officers, directors,
stockholders or Affiliates, or to or from any member of the immediate family of
any of its officers, directors, stockholders or Affiliates, or subcontract any
operations to any Affiliate, or enter into any transaction with any Affiliate,
except (i) for the Subordinated Notes, (ii) pursuant to the reasonable
requirements of the business of such Affiliate and on terms substantially no
more favorable to such Affiliate than those that such Affiliate would obtain in
a comparable arms-length transaction with a Person not an Affiliate of the
Borrower and (iii) such other transactions that do not, individually or in the
aggregate, have a value or amount in excess of $300,000.00.

6.7 Sale-Leaseback Transactions. Directly or indirectly, become or remain liable
as lessee or as guarantor or other surety with respect to any lease, whether an
operating lease or a capital lease, of any property (whether real, personal or
mixed, and whether now owned or hereafter acquired) (i) that the Borrower has
sold or transferred (or is to sell or transfer) to a Person that is not a party
to this Agreement or any of the Credit Documents or (ii) that Borrower intends
to use for substantially the same purpose as any other property that, in
connection with such lease, has been sold or transferred (or is to be sold or
transferred) by the Borrower to another Person that is not a party to this
Agreement or any of the Credit Documents, in each case except for transactions
otherwise expressly permitted under this Agreement.

6.8 Certain Amendments. Amend, modify, supplement or terminate any of its
organizational documents in a manner that could reasonably be expected to be
materially adverse to the Bank.

6.9 Limitation on Certain Restrictions. Directly or indirectly, create or
otherwise cause or suffer to exist or become effective any material restriction
or encumbrance on the ability of the Borrower to perform and comply with its
obligations under the Credit Documents.

6.10 No Other Negative Pledges. Enter into or suffer to exist any agreement or
restriction that, directly or indirectly, prohibits or conditions the creation,
incurrence or assumption of any Lien upon or with respect to any part of its
property or assets, whether now owned or hereafter acquired, or agree to do any
of the foregoing, except

 

24



--------------------------------------------------------------------------------

for such agreements or restrictions existing under or by reason of (i) this
Agreement and the other Credit Documents, (ii) applicable Requirements of Law,
(iii) any agreement or instrument creating a Permitted Lien (but only to the
extent such agreement or restriction applies to the assets subject to such
Permitted Lien) and (iv) customary provisions in leases and licenses of real or
personal property entered into by the Borrower as lessee or licensee in the
ordinary course of business, restricting the granting of Liens therein or in
property that is the subject thereof.

6.11 Dispositions. Convey, sell, lease, transfer or otherwise dispose of, and
Borrower shall not permit any of its Subsidiaries to convey, sell, lease,
transfer or otherwise dispose of (with respect to both Borrower and Borrower’s
Subsidiaries, by operation of law or otherwise), any of the Collateral other
than (i) Permitted Transfers and (ii) dispositions by the Borrower and its
Subsidiaries not otherwise permitted under this Section 6.11; provided that with
respect to this clause (ii), (a) at the time of such disposition, no Default
shall exist or would result from such disposition and (b) the aggregate book
value of all property so disposed in any fiscal year shall not exceed
$300,000.00.

6.12 Partnerships. Become a partner or joint venturer in any partnership or
joint venture, except joint ventures or strategic alliances in the ordinary
course of Borrower’s business consisting of the non-exclusive licensing of
technology, the development of technology or the providing of technical support.

6.13 Subsidiaries. (i) Except for CSI Technology Resources, Inc. (which is
subject to the provisions of Section 6.18 hereof), create or acquire any
Subsidiary or divest itself of any material assets by transferring them to any
Subsidiary or (ii) permit any Subsidiary in existence on the date hereof to
(a) become liable for any Indebtedness (other than Indebtedness to Bank),
(b) create or permit to exist any Liens (other than Liens in favor of Bank) or
(c) enter into any document or agreement which would restrict or prohibit such
Subsidiary from guaranteeing the Obligations or granting Liens in its assets in
favor of the Bank.

6.14 Lines of Business; Change in Management. Engage in any business other than
the businesses in which it is currently engaged or a business reasonably related
or incidental thereto, without the prior written consent of the Bank, which
consent shall not be unreasonably withheld. The Borrower shall not permit Nancy
Hedrick to cease to be an active member of the Borrower’s management team,
without the Bank’s prior written consent, which consent shall not be
unreasonably withheld.

6.15 Fiscal Year. Change its fiscal year or its method of determining fiscal
quarters.

6.16 Accounting Changes. Except as required by GAAP and the rules and
regulations of the Securities and Exchange Commission, make or permit any
material change in its accounting policies unless it promptly notifies the Bank
of such change and the impact such change will have on the financial statements
that are required to be delivered hereunder.

6.17 Subordinated Notes. Take any action which results or could reasonably be
expected to result in the Obligations (to the extent consisting of principal and
interest of the Loan) to fail at any time to be classified as “Senior Debt”
under and as defined in the Subordinated Notes, or enter into any amendment or
modification of the Senior Notes after the Closing Date which could reasonably
be expected to be materially adverse to the Bank, including without limitation
(i) increasing the aggregate principal amount of such Subordinated Debt or other
obligations of the Borrower thereunder, (ii) increasing the interest rate or
yield, including by increasing the “applicable margin” or similar component of
the interest rate or by modifying the method of computing interest,
(iii) modifying covenants, defaults, or events of default to make them
materially more restrictive; (iv) accelerating any date upon which a scheduled
payment of principal or interest is due, or otherwise decreases the weighted
average life to maturity; (v) changing a prepayment, redemption, or defeasance
provision so as to require a new payment or accelerate an existing payment
obligation; or (vi) changing a term that would result in a Default under the
Credit Agreement.

6.18 Dissolution or Merger of CSI Technology Resources. Shall dissolve or merge
out of existence CSI Technology Resources, Inc. no later than June 15, 2012.

 

25



--------------------------------------------------------------------------------

ARTICLE VII

EVENTS OF DEFAULT; REMEDIES

7.1 Events of Default. The occurrence of any one or more of the following events
shall constitute an Event of Default hereunder:

(a) The Borrower shall fail to pay when due any principal amount or any
interest, fees or other charges payable under this Agreement, the Revolving
Note, the Term Note or under any other Credit Document;

(b) The Borrower shall fail to observe or perform any covenant, restriction or
agreement contained in Sections 5.1, 5.2, 5.3, 5.6 (with respect to inspection
rights), 5.10, 5.13, 5.14, and Article VI of this Agreement.

(c) The Borrower shall fail to observe or perform any covenant, restriction or
agreement contained in this Agreement or any Credit Document and not described
in Sections 7.1(a) or (b) above for thirty (30) days after the earlier to occur
of the Borrower (i) obtaining knowledge of such failure, or (ii) receiving
written notice of such failure from the Bank, or such earlier cure period as may
be expressly set forth in such Credit Document.

(d) Any representation, warranty, certification or statement made or deemed made
by the Borrower in Article IV of this Agreement, in any other Credit Document or
in any certificate, financial statement or other document delivered pursuant to
this Agreement or any other Credit Document shall prove to have been incorrect
in any material respect when made or deemed made;

(e) The occurrence and continuance of any default or event of default on the
part of the Borrower or Subsidiary of the Borrower (including specifically, but
without limitation, defaults due to non-payment) under the terms of any
agreement, document or instrument pursuant to which the Borrower or any of its
Subsidiaries has incurred any Indebtedness, which default would permit
acceleration of such Indebtedness;

(f) Any provision of any Credit Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of all the Obligations, ceases to be in full
force and effect; or the Borrower or any other Person contests in any manner the
validity or enforceability of any provision of any Credit Document; or the
Borrower denies that it has any or further liability or obligation under any
provision of any Credit Document, or purports to revoke, terminate or rescind
any provision of any Credit Document; or

(g) The occurrence and continuance of (i) nonpayment by the Borrower of any Rate
Management Obligation when due or (ii) the breach by the Borrower of any term,
provision or condition contained in any Rate Management Agreement, or any breach
or default under other agreement between the Borrower and the Bank, for thirty
(30) days after the earlier of the Borrower (x) obtaining knowledge of such
failure, or (y) receiving written notice of such failure from the Bank; or

(h) Any Security Document to which the Borrower is now or hereafter a party
shall for any reason cease to be in full force and effect or cease to be
effective to give the Bank a valid and perfected security interest in and Lien
upon the collateral purported to be covered thereby, (to the extent that such
security interest and perfection can be attained by the filing of financing
statements with the Delaware Secretary of State and, with respect to Accounts
where the account debtor is the United States, a State, or any department,
agency or instrumentality of the United States or a State, to the extent of
compliance with the Federal Assignment of Claims Act of 1940, as amended, or
with any similar or applicable state or local law), subject to no Liens other
than Permitted Liens, in each case unless any such cessation occurs in
accordance with the terms thereof or is due to any act or failure to act on the
part of the Bank; or the Borrower shall assert any of the foregoing; or

(i) The Borrower (i) files, or consents to the filing of, a petition for relief
under the Bankruptcy Code or any other insolvency law or seeking to adjudicate
it bankrupt or insolvent, or seeking dissolution, winding up, liquidation,
reorganization, arrangement, adjustment or composition of it or its debts under
any law relating to bankruptcy, insolvency or reorganization or relief of
debtors or fails to file an answer or other pleading denying the

 

26



--------------------------------------------------------------------------------

material allegations of any such proceeding filed against it, (ii) takes any
corporate action to authorize or effect any of the foregoing actions,
(iii) generally fails to pay, or admits in writing its inability to pay, its
debts as such debts become due; (iv) shall apply for, seek or consent to, or
acquiesce in, the appointment of a custodian, receiver, trustee, examiner,
liquidator or similar official for it or for any material portion of its assets;
(v) benefits from or is subject to the entry of an order for relief under any
bankruptcy or insolvency law; or (vi) makes an assignment for the benefit of
creditors; or

(j) Failure of the Borrower within sixty (60) days after the commencement of any
proceeding against it seeking any reorganization, arrangement, composition,
readjustment, liquidation, dissolution or similar relief under any present or
future statute, law or regulation, to have such proceeding dismissed, or to have
all orders or proceedings thereunder affecting the operations or the business of
the Borrower stayed, or failure of the Borrower within sixty (60) days after the
appointment, without its consent or acquiescence, of any custodian, receiver
trustee, examiner, liquidator or similar official for it or for any material
portion of its assets, to have such appointment vacated; or

(k) The Borrower ceases to be Solvent, or ceases to conduct its business
substantially as now conducted or is enjoined, restrained or in any material way
prevented by court order from conducting all or any material part of its
business affairs; or

(l) The entry of one or more judgments or orders for the payment of money
against the Borrower in an amount in excess of $300,000 and such judgment(s) or
order(s) shall continue unsatisfied and unstayed for a period of thirty
(30) days or the issuance of a writ of execution, attachment or similar process
against the Borrower which shall not be dismissed, stayed, discharged or bonded
within thirty (30) days after the Borrower acquires knowledge thereof; or

(m) The Bank has reasonably determined in good faith that a material adverse
change in the Borrower’s business, assets, operations, condition (financial or
otherwise) or results of operations of the Borrower has occurred or that the
prospect of payment or performance of any material covenant, agreement or duty
under this Agreement, the Notes or the other Credit Documents is impaired or
that the Bank is insecure; or

(n) There occurs any Change of Control;

(o) Any material provision of the Subordinated Notes or any other subordination
provision applicable to the Subordinated Debt ceases to be in full force and
effect; or any of the Borrower or any holder of such Subordinated Debt contests
in any manner the validity or enforceability of any such provision; or any of
the Borrower or any holder of such Subordinated Debt breaches any such
provision; or

7.2 Remedies. Upon the occurrence and during the continuance of any Event of
Default:

(a) Acceleration of Indebtedness. The Bank may, in its sole discretion,
(i) declare all or any part of a Loans immediately due and payable, whereupon
the Obligations shall become immediately due and payable without presentment,
demand, protest, notice or legal process of any kind, all of which are hereby
expressly waived by the Borrower; provided, however, that a Loan shall
automatically become due and payable upon the occurrence of an Event of Default
under Sections 7.1(h) or (j); (ii) pursue all other remedies available to it by
contract, at law or in equity, including but not limited to its rights under the
Security Documents; (iii) cease to have any obligation to make the Loans or
issue Letters of Credit, or to make any further disbursements hereunder; and
(iv) require the Borrower to, and the Borrower shall thereupon, deposit in a
non-interest bearing account with the Bank, as cash collateral for its
obligations under the Credit Documents, an amount equal to one hundred five
percent (105%) of the aggregate amount available to be drawn under all Letters
of Credit plus all amounts paid by the Bank in connection with drawings under
any Letter of Credit for which the Bank has not been reimbursed, and Borrower
hereby pledges to the Bank, and grants to the Bank a security interest in, all
such cash as security for such obligations of Borrower.

(b) Right of Set-off. The Bank may, and is hereby authorized by the Borrower, at
any time and from time to time, to the fullest extent permitted by applicable
laws, without advance notice to the Borrower (any such notice being expressly
waived by the Borrower), set off and apply any and all deposits (general or
special, time or

 

27



--------------------------------------------------------------------------------

demand, provisional or final) at any time held and any other Indebtedness at any
time owing by the Bank or any of its Affiliates to or for the credit or the
account of the Borrower against any or all of the Obligations of the Borrower
under this Agreement or the other Credit Documents now or hereafter existing,
whether or not such obligations have matured. The Bank agrees promptly to notify
the Borrower after any such set-off or application; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application.

(c) Rights and Remedies Cumulative; Non-Waiver; etc. The enumeration of the
Bank’s rights and remedies set forth in this Agreement is not intended to be
exhaustive and the exercise by the Bank of any right or remedy shall not
preclude the exercise of any other rights or remedies, all of which shall be
cumulative, and shall be in addition to any other right or remedy given
hereunder, under the other Credit Documents or under any other agreement between
the Borrower and the Bank or that may now or hereafter exist in law or in equity
or by suit or otherwise. No delay or failure to take action on the part of the
Bank in exercising any right, power or privilege shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power or
privilege preclude other or further exercise thereof or the exercise of any
other right, power or privilege or shall be construed to be a waiver of any
Event of Default. No course of dealing between the Borrower and the Bank or
their agents or employees shall be effective to change, modify or discharge any
provision of this Agreement or any of the other Credit Documents or to
constitute a waiver of any Event of Default.

ARTICLE VIII

MISCELLANEOUS

8.1 Costs, Expenses and Taxes. The Borrower agrees to pay on demand all
reasonable out-of-pocket expenses of the Bank, including reasonable fees and
disbursements of counsel, in connection with: (i) the preparation, execution,
delivery, and filing, if required of this Agreement and the other Credit
Documents, (ii) any amendments, supplements, consents or waivers hereto or to
the Credit Documents, and (iii) the administration or enforcement of this
Agreement and the other Credit Documents. In addition, the Borrower shall pay
any and all stamp and other taxes and fees payable or determined to be payable
in connection with the execution, delivery, filing and recording of this
Agreement and the other Credit Documents and agrees to save the Bank harmless
from and against any and all liabilities with respect to or resulting from any
delay in paying or omission to pay such taxes and fees. It is the intention of
the parties hereto that the Borrower shall pay amounts referred to in this
Section directly. In the event the Bank pays any of the amounts referred to in
this Section directly, the Borrower will reimburse the Bank for such advances
and interest on such advance shall accrue until reimbursed at the Default Rate.

8.2 Indemnification. From and at all times after the date of this Agreement, and
in addition to all of the Bank’s other rights and remedies against the Borrower,
the Borrower agrees to indemnify, defend and hold harmless the Bank and its
directors, officers, employees, agents, successors, assigns and affiliates from
and against any and all claims (whether valid or not), losses, damages, actions,
suits, inquiries, investigations, administrative proceedings, judgments, liens,
liabilities, penalties, fines, amounts paid in settlement, requirements of
Governmental Authorities, punitive damages, interest, damages to natural
resources and other costs and expenses of any kind or nature whatsoever
(including without limitation reasonable attorneys’ fees and expenses, court
costs and fees, and consultant and expert witness fees and expenses)
(collectively “Costs”) arising in any manner, directly or indirectly, out of or
by reason of: (a) the negotiation, preparation, execution or performance of this
Agreement or the other Credit Documents, or any transaction contemplated herein
or therein, whether or not the Bank or any other party protected under this
Section is a party to any action, proceeding or suit in question, or the target
of any inquiry or investigation in question, (b) any breach of any of the
covenants, warranties or representations of the Borrower hereunder or under any
other Credit Document, (c) any lien or charge upon amounts payable hereunder by
the Borrower to the Bank or any taxes, assessments, impositions and other
charges in respect of the Collateral described in the Security Documents,
(d) damage to property or any injury to or death of any person that may be
occasioned by any cause whatsoever pertaining to any such Collateral or the use
thereof, (e) any violation or alleged violation of any Environmental Law,
federal or state securities law, common law, equitable requirement or other
legal requirement by the Borrower or with respect to any property owned, leased
or operated by the Borrower (in the past, currently or in the future), or
(f) any presence, generation, treatment, storage, disposal, transport, movement,
release, suspected release or threatened release of any Hazardous Material on,
in, to or from any property (or any part thereof including without limitation
the soil and groundwater thereon and thereunder) owned, leased or operated by
the

 

28



--------------------------------------------------------------------------------

Borrower (in the past, currently or in the future); provided, however, that such
indemnity shall not, as to any indemnified party, be available to the extent
such liability results from the willful misconduct or gross negligence of such
indemnified party (as finally determined by a court of competent jurisdiction).
All Costs shall be additional Obligations of the Borrower under this Agreement,
shall be payable on demand to the party to be indemnified, and shall be secured
by the lien of the Security Documents. Without limiting the foregoing, the
Borrower shall be obligated to pay, on demand, the costs of any investigation,
monitoring, assessment, enforcement, removal, remediation, restoration or other
response or corrective action undertaken by the Bank or any other indemnified
party, or their respective agents, with respect to any property owned, leased or
operated by the Borrower. It is expressly understood and agreed that the
obligations of the Borrower under this Section shall not be limited to any
extent by payment of the Obligations and termination of this Agreement and shall
remain in full force and effect until expressly terminated by the Bank in
writing.

8.3 Consent to Jurisdiction; Waiver of Jury Trial. AS PART OF THE CONSIDERATION
FOR NEW VALUE THIS DAY RECEIVED, THE BORROWER HEREBY CONSENTS TO THE
NONEXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT SITTING WITHIN THE STATE
OF SOUTH CAROLINA FOR ANY ACTION TO WHICH THE BORROWER AND THE BANK ARE PARTIES.
TO THE EXTENT PERMITTED BY LAW, THE BORROWER WAIVES TRIAL BY JURY AND WAIVES ANY
OBJECTION WHICH IT MAY HAVE BASED ON LACK OF JURISDICTION OR IMPROPER VENUE OR
FORUM NON CONVENIENS TO THE CONDUCT OF ANY ACTION INSTITUTED HEREUNDER OR UNDER
ANY OF THE OTHER CREDIT DOCUMENTS, OR ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OF THE OTHER CREDIT DOCUMENTS, OR ANY OTHER PROCEEDING TO WHICH
THE BANK IS A PARTY, INCLUDING ANY ACTIONS BASED UPON, ARISING OUT OF OR IN
CONNECTION WITH ANY COURSE OF CONDUCT, COURSE OF DEALING OR STATEMENT (WHETHER
ORAL OR WRITTEN) OR ACTIONS OF THE BANK OR THE BORROWER. THE BORROWER ALSO
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY THE COURT. NOTHING IN THIS SECTION SHALL AFFECT THE RIGHT OF THE
BANK TO BRING ANY ACTION OR PROCEEDING AGAINST THE BORROWER IN THE COURTS OF ANY
OTHER JURISDICTION THAT HAS JURISDICTION OVER THE BORROWER.

8.4 Notices. All demands, notices, approvals, consents, requests, and other
communications hereunder shall be in writing and shall be deemed to have been
given when the writing is delivered, if given or delivered by hand or overnight
delivery service, or five (5) days after being mailed, if mailed, by first
class, registered or certified mail, postage prepaid, to the address or telecopy
number set forth below:

 

Party

  

Address

Borrower

  

1661 East Main Street, Suite A

Easley, S.C. 29642

Attention: David Dechant, Chief Financial Officer

Bank

  

330 E. Coffee Street, Suite 5015

Greenville, S.C. 29601

Attention: Charles H. Arndt

The Borrower or the Bank may, by notice given hereunder, designate any further
or different addresses or telecopy numbers to which subsequent demands, notices,
approvals, consents, requests or other communications shall be sent or persons
to whose attention the same shall be directed.

8.5 Continuing Obligations. All agreements, representations and warranties
contained herein or made in writing by or on behalf of the Borrower in
connection with the transactions contemplated hereby shall survive the execution
and delivery of this Agreement and the other Credit Documents. The Borrower
further agrees that to the extent the Borrower makes a payment to the Bank,
which payment or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required to be repaid to a trustee,
receiver or any other party under any bankruptcy, insolvency or other similar
state or federal statute, or principle of equity, then, to the extent of such
repayment by the Bank, the Obligation or part thereof intended to be satisfied
by such payment shall be revived and continued in full force and effect as if
such payment had not been received by the Bank.

 

29



--------------------------------------------------------------------------------

8.6 Controlling Law. This Agreement has been executed, delivered and accepted
at, and shall be deemed to have been made in, South Carolina and shall be
interpreted in accordance with the internal laws (as opposed to conflicts of
laws provisions) of the State of South Carolina.

8.7 Successors and Assigns. This Agreement shall be binding upon the Borrower
and its successors and assigns and all rights against the Borrower arising under
this Agreement shall be for the sole benefit of the Bank.

8.8 Assignment and Sale. The Borrower may not sell, assign or transfer this
Agreement or any of the other Credit Documents or any portion hereof or thereof,
including without limitation the Borrower’s rights, title, interests, remedies,
powers, and duties hereunder or thereunder. Nothing in this Agreement or any
other Credit Document shall prohibit Bank from pledging or assigning this
Agreement and the Bank’s rights under any of the other Credit Documents,
including Collateral therefor.

8.9 Entire Agreement. THIS AGREEMENT AND THE DOCUMENTS AND INSTRUMENTS EXECUTED
AND DELIVERED CONTEMPORANEOUSLY HEREWITH EMBODY THE ENTIRE AGREEMENT AND
UNDERSTANDING BETWEEN THE PARTIES HERETO AND SUPERSEDE ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS OF SUCH PERSONS, VERBAL OR WRITTEN, RELATING TO THE SUBJECT
MATTER HEREOF. THIS AGREEMENT AND THE DOCUMENTS AND INSTRUMENTS EXECUTED IN
CONNECTION HEREWITH REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF
THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

8.10 Amendment. Any provision of this Agreement or any other Credit Document to
which the Borrower is a party may be amended if such amendment is in writing and
is signed by the Borrower and the Bank. In connection with any amendment entered
into in accordance with this Section, the Borrower shall pay to the Bank a fee
to be negotiated between the Borrower and the Bank. Payment of such fee by the
Borrower to the Bank shall be a condition precedent to the effectiveness of such
amendment and shall be due on the date such amendment is signed by the Bank.

8.11 Severability. In the event that any provision of this Agreement shall be
determined to be invalid or unenforceable by any court of competent
jurisdiction, such determination shall not invalidate or render unenforceable
any other provision hereof.

8.12 Counterparts. This Agreement may be executed in several counterparts, each
of which shall be an original and all of which, together shall constitute but
one and the same instrument.

8.13 Captions. The captions to the various sections and subsections of this
Agreement have been inserted for convenience only and shall not limit or affect
any of the terms hereof.

[The remainder of this page is left blank intentionally.]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed and delivered by their respective duly authorized officers as of
the date first above written.

 

BORROWER: COMPUTER SOFTWARE INNOVATIONS, INC.

By:

  /s/ Nancy K. Hedrick Name: Nancy K. Hedrick

Title: Chief Executive Officer

 

BANK FIFTH THIRD BANK

By:

    Name: Charles H. Arndt

Title: Market Executive

Signature Page to Computer Software Innovations, Inc. Credit Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed and delivered by their respective duly authorized officers as of
the date first above written.

 

BORROWER: COMPUTER SOFTWARE INNOVATIONS, INC.

By:

    Name: Nancy K. Hedrick

Title: Chief Executive Officer

BANK FIFTH THIRD BANK

By:

  /s/ Charles H. Arndt Name: Charles H. Arndt

Title: Market Executive

Signature Page to Computer Software Innovations, Inc. Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTICE OF BORROWING

Fifth Third Bank

330 E. Coffee Street, Suite 5015

Greenville, S.C. 29601

Attention: Charles H. Arndt

Ladies and Gentlemen:

The undersigned, Computer Software Innovations, Inc., a Delaware corporation
(the “Borrower”), refers to the Credit Agreement, dated as of March 6, 2012,
between the Borrower and you (as amended, modified or supplemented from time to
time, the “Credit Agreement,” the terms defined therein being used herein as
therein defined), and, pursuant to Section 3.2(a) of the Credit Agreement,
hereby gives you irrevocable notice that the Borrower requests an Advance of
Revolving Loans under the Credit Agreement, and to that end sets forth below the
information relating to such Advance (the “Proposed Advance”) as required by
Section 3.2 of the Credit Agreement:

(i) The aggregate principal amount of the Proposed Advance is
[$                     ].

(ii) The Proposed Advance is requested to be made on                     (the
“Borrowing Date”).

The Borrower hereby certifies that the following statements are true on and as
of the date hereof and will be true on and as of the Borrowing Date:

A. Each of the representations and warranties contained in Article IV of the
Credit Agreement and in the other Credit Documents is and will be true and
correct in all material respects on and as of each such date, with the same
effect as if made on and as of each such date, both immediately before and after
giving effect to the Proposed Advance and to the application of the proceeds
therefrom (except to the extent any such representation or warranty is expressly
stated to have been made as of a specific date, in which case such
representation or warranty shall be true and correct in all material respects as
of such date);

B. No Default or Event of Default has occurred and is continuing or would result
from the Proposed Advance or from the application of the proceeds therefrom; and



--------------------------------------------------------------------------------

C. After giving effect to the Proposed Advance, the aggregate outstanding
principal amount of the Revolving Loans by the Bank shall not exceed the lesser
of (i) the Revolving Credit Commitment or (ii) the Borrowing Base.

 

Very truly yours,

COMPUTER SOFTWARE INNOVATIONS, INC.

By:     Name:     Title:    

(Signature Page to Notice of Borrowing)



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF BORROWING BASE CERTIFICATE

To:         FIFTH THIRD BANK

Date:                , 20    

THIS BORROWING BASE CERTIFICATE, dated as of                , 20    , is
submitted pursuant to the Credit Agreement dated as of March 6, 2012 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Credit Agreement”) between COMPUTER SOFTWARE INNOVATIONS,
INC., a Delaware corporation (the “Borrower”), and FIFTH THIRD BANK (the
“Bank”). Unless otherwise indicated, capitalized terms used but not defined
herein shall have the meanings ascribed to them in the Credit Agreement.

To induce the Bank to make Loans and other financial accommodations available to
the Borrower under the Credit Agreement, the Borrower hereby certifies,
represents and warrants, as of the date hereof, that (a) the person signing
below is an authorized officer of the Borrower; (b) the accounts receivable
described in Schedule 1 hereto represents only Eligible Accounts to the extent
approved by the Bank in its reasonable discretion; (c) the inventory described
in Schedule 1 hereto represents only Eligible Inventory to the extent approved
by the Bank in its reasonable discretion; (d) the Borrower is in compliance in
all material respects with all of the terms and provisions of the Credit
Agreement and the other Credit Documents; (e) all of the Borrower’s
representations and warranties in the Credit Agreement and the other Credit
Documents are true and correct in all material respects; and (f) to the
knowledge of Borrower, no Event of Default has occurred and is continuing or
exists.

 

 

COMPUTER SOFTWARE INNOVATIONS, INC.

By:     Name:     Title:    



--------------------------------------------------------------------------------

Schedule 1

to Borrowing Base Certificate

Borrowing Base Calculation

For the calendar month ending                     , 20        .

 

1. Collateral Availability        2. Borrowing Availability    

A. Accounts Receivable (A/R)

     15. Revolving Credit Commitment


16. Total Availability

  $8,000,000.00


1. Beginning A/R

   $                             (Equals L7 + L14)   $                    

2. Changes to A/R

   $                       17. Maximum Borrowing Capacity  

3. Total A/R

   $                             (lesser of L15 and L16)   $                    

4. Ineligible A/R

   $                       18. Outstanding principal balance
      of all advances under Revolving  

5. Eligible A/R (L3 – L4)

   $                        

6. Advance Percentage

   80%         Credit Commitment   $                    

7. A/R Borrowing Availability

     19. Aggregate face amount of  

      (L5 X L6)

   $                             outstanding Letters of Credit  
$                          20. L18 + L19   $                          21.
Available to Borrow  

B. Inventory

           (L17 - L20)   $                    

8. Beginning Inventory Balance

   $                        

9. Changes to Inventory Balance

   $                        

10. Total Inventory

   $                        

11. Ineligible Inventory

   $                        

12. Qualified Inventory (L10 – L11)

   $                        

13. Advance Percentage or Cap

   50%/$4,000,000    

14. Inv. Borrowing Availability

      

      (lesser of L12 X L13 or cap)

   $                        



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:                     ,             

 

To: FIFTH THIRD BANK

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of March 6, 2012
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement”; the terms defined therein being used herein
as therein defined), between COMPUTER SOFTWARE INNOVATIONS, INC., a Delaware
corporation (“Borrower”), and FIFTH THIRD BANK (the “Bank”).

The undersigned Responsible Officer1 hereby certifies as of the date hereof that
he/she is the                     of the Borrower, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Bank on the behalf of
the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. Attached hereto as Schedule 1 are the year-end audited financial statements
required by Section 5.1(a) of the Agreement for the fiscal year of Borrower
ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. Attached hereto as Schedule 1 are the unaudited financial statements required
by Section 5.1(b) of the Agreement for the fiscal quarter of the Borrower ended
as of the above date. Such financial statements fairly present the financial
condition, results of operations and cash flows of the Borrower in accordance
with GAAP as at such date and for such period, subject only to normal year-end
audit adjustments and the absence of footnotes.

The undersigned has reviewed and is familiar with the terms of the Agreement and
has made, or has caused to be made under his/her supervision, a detailed review
of the transactions and condition (financial or otherwise) of the Borrower
during the accounting period covered by the attached financial statements.

A review of the activities of the Borrower during such fiscal period has been
made under the supervision of the undersigned with a view to determining whether
during such fiscal period the Borrower performed and observed all its
Obligations under the Credit Documents, and

[select one:]

[to the best knowledge of the undersigned during such fiscal period, the
Borrower performed and observed each covenant and condition of the Credit
Documents applicable to it, and no Event of Default has occurred and is
continuing.]

—or–

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Event of Default and its nature and
status:]

 

 

1 

This certificate should be from the chief executive officer, chief financial
officer, or treasurer of the Borrower.



--------------------------------------------------------------------------------

2. The representations and warranties of the Borrower contained in Article IV of
the Agreement and all representations and warranties of the Borrower that are
contained in any document furnished at any time under or in connection with the
Credit Documents, are true and correct on and as of the date hereof, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct as of such earlier date,
and except that for purposes of this Compliance Certificate, the representations
and warranties contained in Section 4.9(a) of the Agreement shall be deemed to
refer to the most recent statements furnished pursuant to clauses (a) and (b),
respectively, of Section 5.1 of the Agreement, including the statements in
connection with which this Compliance Certificate is delivered.

3. The financial covenant analyses and information set forth on Schedule 2
attached hereto are true and accurate on and as of the date of this Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as
of                     ,                    .

 

COMPUTER SOFTWARE INNOVATIONS, INC. By:      

(SEAL)

Name:       Title:      



--------------------------------------------------------------------------------

For the Quarter/Year ended                     ,                     (“Statement
Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

  I.    Section 5.13(a) – Debt Service Coverage Ratio            A.        
EBITDA for the four fiscal quarters (as applicable) ending on the Statement Date
(“Subject Period”):              

1.      Net income for Subject Period (excluding extraordinary gains and
losses):

     $                    

 

 

         

2.      Interest Expense for Subject Period (to extent included in I.A.1):

     $                    

 

 

         

3.      Income tax expense for Subject Period (to extent included in I.A.1):

     $                    

 

 

         

4.      Depreciation, depletion and amortization expenses for Subject Period (to
extent included in I.A.1):

     $                    

 

 

         

5.      EBITDA (Lines I.A.1 + 2 + 3 + 4):

     $                    

 

 

       B.    Non-cash stock-based compensation expense and net unrealized loss
on warrants for the Subject Period:      $                    

 

 

       C.    Distributions, dividends and other extraordinary items:      $   
                

 

 

       D.    Numerator (sum of I.A.5 + I.B. – I.C.):      $                    

 

 

       E.    Interest Expense for the Subject Period:      $                    

 

 

       F.    Principal payments with respect to Indebtedness that were paid or
were due and payable by the Borrower for the Subject Period:      $           
        

 

 

       G.    Denominator (sum of I.E. + I.F.):      $                    

 

 

      

Debt Service Coverage Ratio (Line I.D. ÷ Line I.G.):

                    to 1            Minimum
required:                                        
                                         1.20 to 1.00         II.   
Section 5.13(b) – Funded Debt to EBITDA Ratio            A.    Funded Debt for
the Subject Period:      $                    

 

 

       B.    EBITDA for the Subject Period (Line I.A.5):      $                 
  

 

 

       C.    Non-cash stock-based compensation expense and net unrealized loss
on warrants for the Subject Period (Line I.B.):      $                    

 

 

      

Funded Debt to EBITDA Ratio (Line II.A ÷ (Line II.B + Line  II.C)):

                     to 1           

Maximum permitted:                                                             
                     2.50 to 1.00

     



--------------------------------------------------------------------------------

Schedule 1.1

Realty Leases

 

1. Commercial Lease Agreement by and between Edge Developments, LLC and Computer
Software Innovations, Inc. dated March 23, 2010, as amended by a First Amendment
to Lease dated July 8, 2011. (903A East Main Street, Easley, South Carolina)

 

2. Lease by and between Chuck Yeager Real Estate (as Agent for Shag Development
Co.) and Computer Software Innovations, Inc. dated November 30, 2005, as amended
by a Lease Amendment to Lease dated February 8, 2011. (900 E. East Main Street,
Easley, South Carolina)

 

3. Sublease Agreement by and between Docusys, Inc. and Computer Software
Innovations, Inc. dated December 8, 2008, as amended by a Amendment to Sublease
dated January 19, 2009. (Mobile, Alabama)

 

4. Lease Agreement by and between Guilford Corporate Park, LLC and Computer
Software Innovations, Inc. d/b/a CSI Technology Outfitters dated March 4, 2011.
(Greensboro, North Carolina)

 

5. Oral lease with Microstaff for a month to month tenancy at a lease rate of
$2,406.31 per month.



--------------------------------------------------------------------------------

Schedule 4.8

Litigation

None.



--------------------------------------------------------------------------------

Schedule 4.12

Environmental Compliance

None.



--------------------------------------------------------------------------------

Schedule 4.14

Insurance

 

Insurer

  

Policy Number

  

Type

  

Coverage Limits

  

Expiration Dates

The Hartford

   22UUNAC1129    Property    1,720,600    April 6, 2012

The Hartford

   22UUNAC1129    Liability    2,000,000    April 6, 2012



--------------------------------------------------------------------------------

Schedule 4.17

Subsidiaries

CSI Technology Resources, Inc.



--------------------------------------------------------------------------------

Schedule 4.23(a)

Subordinated Notes

 

1. Agreement for the Extension of Subordinated Notes and Waiver between the
Company and Barron Partners, LP, Nancy K. Hedrick, Beverly N. Hawkins, Thomas P.
Clinton, William J. Buchanan and Joe G. Black dated April 23, 2008.

 

2. Waiver Agreement regarding Payment on Subordinated Notes between the Company
and RBC Bank (USA) dated April 23, 2008.

 

3. Extension of Subordinated Notes and Waiver dated May 12, 2009 between the
Company, Barron Partners, LP, Joe G. Black, Nancy K. Hedrick, Beverly N.
Hawkins, Thomas P. Clinton, and William J. Buchanan.

 

4. Waiver Letter between the Company and RBC Bank (USA) dated May 12, 2009,
relating to payments on, and amendments to, certain Subordinated Notes held by
shareholders.

 

5. Extension of Subordinated Notes and Waiver dated June 24, 2010 (executed
June 25, 2010) between Computer Software Innovations, Inc. and Barron Partners,
LP, Joe G. Black, Nancy K. Hedrick, Beverly N. Hawkins, Thomas P. Clinton and
William J. Buchanan.



--------------------------------------------------------------------------------

Schedule 6.2(v)

Indebtedness

None.



--------------------------------------------------------------------------------

Schedule 6.3(v)

Permitted Liens

 

1. UCC-1 Financing Statement filed by RBC Bank (USA) on Computer Software
Innovations, Inc. in the Office of the Delaware Secretary of State on March 17,
2005 (continued on September 21, 2009) bearing filing number 50976507, which
will be terminated as soon as practicable after closing and is subject to that
certain payoff letter contemplated by Section 3.1(h).